Exhibit 10.22

 

JUNIOR SUBORDINATED INDENTURE

 

between

 

 

GKK CAPITAL LP

 

 

and

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Trustee

 

--------------------------------------------------------------------------------

 

Dated as of May 20, 2005

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.1.

Definitions

 

Section 1.2.

Compliance Certificate and Opinions

 

Section 1.3.

Forms of Documents Delivered to Trustee

 

Section 1.4.

Acts of Holders

 

Section 1.5.

Notices, Etc. to Trustee and Company

 

Section 1.6.

Notice to Holders; Waiver

 

Section 1.7.

Effect of Headings and Table of Contents

 

Section 1.8.

Successors and Assigns

 

Section 1.9.

Separability Clause

 

Section 1.10.

Benefits of Indenture

 

Section 1.11.

Governing Law

 

Section 1.12.

Submission to Jurisdiction

 

Section 1.13.

Non-Business Days

 

ARTICLE II

SECURITY FORMS

 

Section 2.1.

Form of Security

 

Section 2.2.

Restricted Legend

 

Section 2.3. [a05-12749_1ex10d22.htm#Section2_3__161201]

Form of Trustee’s Certificate of Authentication
[a05-12749_1ex10d22.htm#Section2_3__161201]

 

Section 2.4. [a05-12749_1ex10d22.htm#Section2_4__161435]

Temporary Securities [a05-12749_1ex10d22.htm#Section2_4__161435]

 

Section 2.5. [a05-12749_1ex10d22.htm#Section2_5__161447]

Definitive Securities [a05-12749_1ex10d22.htm#Section2_5__161447]

 

ARTICLE III [a05-12749_1ex10d22.htm#Articleiii_161453]

THE SECURITIES [a05-12749_1ex10d22.htm#Articleiii_161453]

 

Section 3.1. [a05-12749_1ex10d22.htm#Section3_1__161458]

Payment of Principal and Interest [a05-12749_1ex10d22.htm#Section3_1__161458]

 

Section 3.2. [a05-12749_1ex10d22.htm#Section3_2__161607]

Denominations [a05-12749_1ex10d22.htm#Section3_2__161607]

 

Section 3.3. [a05-12749_1ex10d22.htm#Section3_3__161611]

Execution, Authentication, Delivery and Dating
[a05-12749_1ex10d22.htm#Section3_3__161611]

 

Section 3.4. [a05-12749_1ex10d22.htm#Section3_4__161638]

Global Securities [a05-12749_1ex10d22.htm#Section3_4__161638]

 

Section 3.5. [a05-12749_1ex10d22.htm#Section3_5__161718]

Registration, Transfer and Exchange Generally
[a05-12749_1ex10d22.htm#Section3_5__161718]

 

Section 3.6. [a05-12749_1ex10d22.htm#Section3_6__161808]

Mutilated, Destroyed, Lost and Stolen Securities
[a05-12749_1ex10d22.htm#Section3_6__161808]

 

Section 3.7. [a05-12749_1ex10d22.htm#Section3_7__161816]

Persons Deemed Owners [a05-12749_1ex10d22.htm#Section3_7__161816]

 

Section 3.8. [a05-12749_1ex10d22.htm#Section3_8__161826]

Cancellation [a05-12749_1ex10d22.htm#Section3_8__161826]

 

 

i

--------------------------------------------------------------------------------


 

Section 3.9. [a05-12749_1ex10d22.htm#Section3_9__161836]

Deferrals of Interest Payment Dates [a05-12749_1ex10d22.htm#Section3_9__161836]

 

Section 3.10. [a05-12749_1ex10d22.htm#Section3_10__161852]

Reserved [a05-12749_1ex10d22.htm#Section3_10__161852]

 

Section 3.11. [a05-12749_1ex10d22.htm#Section3_11__161855]

Agreed Tax Treatment [a05-12749_1ex10d22.htm#Section3_11__161855]

 

Section 3.12. [a05-12749_1ex10d22.htm#Section3_12__161901]

CUSIP Numbers [a05-12749_1ex10d22.htm#Section3_12__161901]

 

ARTICLE IV [a05-12749_1ex10d22.htm#Articleiv_161910]

SATISFACTION AND DISCHARGE [a05-12749_1ex10d22.htm#Articleiv_161910]

 

Section 4.1. [a05-12749_1ex10d22.htm#Section4_1__161913]

Satisfaction and Discharge of Indenture
[a05-12749_1ex10d22.htm#Section4_1__161913]

 

Section 4.2. [a05-12749_1ex10d22.htm#Section4_2__161932]

Application of Trust Money [a05-12749_1ex10d22.htm#Section4_2__161932]

 

ARTICLE V [a05-12749_1ex10d22.htm#Articlev_161948]

REMEDIES [a05-12749_1ex10d22.htm#Articlev_161948]

 

Section 5.1. [a05-12749_1ex10d22.htm#Section5_1__161951]

Events of Default [a05-12749_1ex10d22.htm#Section5_1__161951]

 

Section 5.2. [a05-12749_1ex10d22.htm#Section5_2__162008]

Acceleration of Maturity; Rescission and Annulment
[a05-12749_1ex10d22.htm#Section5_2__162008]

 

Section 5.3. [a05-12749_1ex10d22.htm#Section5_3__162035]

Collection of Indebtedness and Suits for Enforcement by Trustee.
[a05-12749_1ex10d22.htm#Section5_3__162035]

 

Section 5.4. [a05-12749_1ex10d22.htm#Section5_4__162044]

Trustee May File Proofs of Claim [a05-12749_1ex10d22.htm#Section5_4__162044]

 

Section 5.5. [a05-12749_1ex10d22.htm#Section5_5__162116]

Trustee May Enforce Claim Without Possession of Securities
[a05-12749_1ex10d22.htm#Section5_5__162116]

 

Section 5.6. [a05-12749_1ex10d22.htm#Section5_6__162119]

Application of Money Collected [a05-12749_1ex10d22.htm#Section5_6__162119]

 

Section 5.7. [a05-12749_1ex10d22.htm#Section5_7__162125]

Limitation on Suits [a05-12749_1ex10d22.htm#Section5_7__162125]

 

Section 5.8. [a05-12749_1ex10d22.htm#Section5_8__162141]

Unconditional Right of Holders to Receive Principal, Premium, if any, and
Interest; Direct Action by Holders of Preferred Securities
[a05-12749_1ex10d22.htm#Section5_8__162141]

 

Section 5.9. [a05-12749_1ex10d22.htm#Section5_9__162147]

Restoration of Rights and Remedies [a05-12749_1ex10d22.htm#Section5_9__162147]

 

Section 5.10. [a05-12749_1ex10d22.htm#Section5_10__162201]

Rights and Remedies Cumulative [a05-12749_1ex10d22.htm#Section5_10__162201]

 

Section 5.11. [a05-12749_1ex10d22.htm#Section5_11__162212]

Delay or Omission Not Waiver [a05-12749_1ex10d22.htm#Section5_11__162212]

 

Section 5.12. [a05-12749_1ex10d22.htm#Section5_12__162215]

Control by Holders [a05-12749_1ex10d22.htm#Section5_12__162215]

 

Section 5.13. [a05-12749_1ex10d22.htm#Section5_13__162221]

Waiver of Past Defaults [a05-12749_1ex10d22.htm#Section5_13__162221]

 

Section 5.14. [a05-12749_1ex10d22.htm#Section5_14__162308]

Undertaking for Costs [a05-12749_1ex10d22.htm#Section5_14__162308]

 

Section 5.15. [a05-12749_1ex10d22.htm#Section5_15__162312]

Waiver of Usury, Stay or Extension Laws
[a05-12749_1ex10d22.htm#Section5_15__162312]

 

ARTICLE VI [a05-12749_1ex10d22.htm#Articlevi_162319]

THE TRUSTEE [a05-12749_1ex10d22.htm#Articlevi_162319]

 

Section 6.1. [a05-12749_1ex10d22.htm#Section6_1__162325]

Corporate Trustee Required [a05-12749_1ex10d22.htm#Section6_1__162325]

 

Section 6.2. [a05-12749_1ex10d22.htm#Section6_2__162354]

Certain Duties and Responsibilities [a05-12749_1ex10d22.htm#Section6_2__162354]

 

Section 6.3. [a05-12749_1ex10d22.htm#Section6_3__162424]

Notice of Defaults [a05-12749_1ex10d22.htm#Section6_3__162424]

 

Section 6.4. [a05-12749_1ex10d22.htm#Section6_4__162500]

Certain Rights of Trustee [a05-12749_1ex10d22.htm#Section6_4__162500]

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.5. [a05-12749_1ex10d22.htm#Section6_5__162546]

May Hold Securities [a05-12749_1ex10d22.htm#Section6_5__162546]

 

Section 6.6. [a05-12749_1ex10d22.htm#Section6_6__162550]

Compensation; Reimbursement; Indemnity
[a05-12749_1ex10d22.htm#Section6_6__162550]

 

Section 6.7. [a05-12749_1ex10d22.htm#Section6_7__162609]

Resignation and Removal; Appointment of Successor
[a05-12749_1ex10d22.htm#Section6_7__162609]

 

Section 6.8. [a05-12749_1ex10d22.htm#Section6_8__162617]

Acceptance of Appointment by Successor
[a05-12749_1ex10d22.htm#Section6_8__162617]

 

Section 6.9. [a05-12749_1ex10d22.htm#Section6_9__162643]

Merger, Conversion, Consolidation or Succession to Business
[a05-12749_1ex10d22.htm#Section6_9__162643]

 

Section 6.10. [a05-12749_1ex10d22.htm#Section6_10__162648]

Not Responsible for Recitals or Issuance of Securities
[a05-12749_1ex10d22.htm#Section6_10__162648]

 

Section 6.11. [a05-12749_1ex10d22.htm#Section6_11__162652]

Appointment of Authenticating Agent [a05-12749_1ex10d22.htm#Section6_11__162652]

 

ARTICLE VII [a05-12749_1ex10d22.htm#Articlevii_163028]

HOLDER’S LISTS AND REPORTS BY COMPANY [a05-12749_1ex10d22.htm#Articlevii_163028]

 

Section 7.1. [a05-12749_1ex10d22.htm#Section7_1__163032]

Company to Furnish Trustee Names and Addresses of Holders
[a05-12749_1ex10d22.htm#Section7_1__163032]

 

Section 7.2. [a05-12749_1ex10d22.htm#Section7_2__163040]

Preservation of Information, Communications to Holders
[a05-12749_1ex10d22.htm#Section7_2__163040]

 

Section 7.3. [a05-12749_1ex10d22.htm#Section7_3__163120]

Reports by Company [a05-12749_1ex10d22.htm#Section7_3__163120]

 

ARTICLE VIII [a05-12749_1ex10d22.htm#Articleviii_163128]

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
[a05-12749_1ex10d22.htm#Articleviii_163128]

 

Section 8.1. [a05-12749_1ex10d22.htm#Section8_1__163131]

Company May Consolidate, Etc., Only on Certain Terms
[a05-12749_1ex10d22.htm#Section8_1__163131]

 

Section 8.2. [a05-12749_1ex10d22.htm#Section8_2__163147]

Successor Company Substituted [a05-12749_1ex10d22.htm#Section8_2__163147]

 

ARTICLE IX [a05-12749_1ex10d22.htm#Articleix_163206]

SUPPLEMENTAL INDENTURES [a05-12749_1ex10d22.htm#Articleix_163206]

 

Section 9.1. [a05-12749_1ex10d22.htm#Section9_1__163211]

Supplemental Indentures without Consent of Holders
[a05-12749_1ex10d22.htm#Section9_1__163211]

 

Section 9.2. [a05-12749_1ex10d22.htm#Section9_2__163218]

Supplemental Indentures with Consent of Holders
[a05-12749_1ex10d22.htm#Section9_2__163218]

 

Section 9.3. [a05-12749_1ex10d22.htm#Section9_3__163252]

Execution of Supplemental Indentures [a05-12749_1ex10d22.htm#Section9_3__163252]

 

Section 9.4. [a05-12749_1ex10d22.htm#Section9_4__163307]

Effect of Supplemental Indentures [a05-12749_1ex10d22.htm#Section9_4__163307]

 

Section 9.5. [a05-12749_1ex10d22.htm#Section9_5__163311]

Reference in Securities to Supplemental Indentures
[a05-12749_1ex10d22.htm#Section9_5__163311]

 

ARTICLE X [a05-12749_1ex10d22.htm#Articlex_163317]

COVENANTS [a05-12749_1ex10d22.htm#Articlex_163317]

 

Section 10.1. [a05-12749_1ex10d22.htm#Section10_1__163320]

Payment of Principal, Premium, if any, and Interest
[a05-12749_1ex10d22.htm#Section10_1__163320]

 

Section 10.2. [a05-12749_1ex10d22.htm#Section10_2__163324]

Money for Security Payments to be Held in Trust
[a05-12749_1ex10d22.htm#Section10_2__163324]

 

Section 10.3. [a05-12749_1ex10d22.htm#Section10_3__163410]

Statement as to Compliance [a05-12749_1ex10d22.htm#Section10_3__163410]

 

Section 10.4. [a05-12749_1ex10d22.htm#Section10_4__163414]

Calculation Agent [a05-12749_1ex10d22.htm#Section10_4__163414]

 

Section 10.5. [a05-12749_1ex10d22.htm#Section10_5__163438]

Additional Tax Sums [a05-12749_1ex10d22.htm#Section10_5__163438]

 

Section 10.6. [a05-12749_1ex10d22.htm#Section10_6__163520]

Additional Covenants [a05-12749_1ex10d22.htm#Section10_6__163520]

 

Section 10.7. [a05-12749_1ex10d22.htm#Section10_7__163533]

Waiver of Covenants [a05-12749_1ex10d22.htm#Section10_7__163533]

 

Section 10.8. [a05-12749_1ex10d22.htm#Section10_8__163537]

Treatment of Securities [a05-12749_1ex10d22.htm#Section10_8__163537]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI [a05-12749_1ex10d22.htm#Articlexi_163550]

REDEMPTION OF SECURITIES [a05-12749_1ex10d22.htm#Articlexi_163550]

 

Section 11.1. [a05-12749_1ex10d22.htm#Section11_1__163555]

Optional Redemption [a05-12749_1ex10d22.htm#Section11_1__163555]

 

Section 11.2. [a05-12749_1ex10d22.htm#Section11_2__163600]

Special Event Redemption [a05-12749_1ex10d22.htm#Section11_2__163600]

 

Section 11.3. [a05-12749_1ex10d22.htm#Section11_3__163630]

Election to Redeem; Notice to Trustee
[a05-12749_1ex10d22.htm#Section11_3__163630]

 

Section 11.4. [a05-12749_1ex10d22.htm#Section11_4__163634]

Selection of Securities to be Redeemed
[a05-12749_1ex10d22.htm#Section11_4__163634]

 

Section 11.5. [a05-12749_1ex10d22.htm#Section11_5__163641]

Notice of Redemption [a05-12749_1ex10d22.htm#Section11_5__163641]

 

Section 11.6. [a05-12749_1ex10d22.htm#Section11_6__163656]

Deposit of Redemption Price [a05-12749_1ex10d22.htm#Section11_6__163656]

 

Section 11.7. [a05-12749_1ex10d22.htm#Section11_7__163700]

Payment of Securities Called for Redemption
[a05-12749_1ex10d22.htm#Section11_7__163700]

 

ARTICLE XII [a05-12749_1ex10d22.htm#Articlexii_163728]

SUBORDINATION OF SECURITIES [a05-12749_1ex10d22.htm#Articlexii_163728]

 

Section 12.1. [a05-12749_1ex10d22.htm#Section12_1__163733]

Securities Subordinate to Senior Debt
[a05-12749_1ex10d22.htm#Section12_1__163733]

 

Section 12.2. [a05-12749_1ex10d22.htm#Section12_2__163737]

No Payment When Senior Debt in Default; Payment Over of Proceeds Upon
Dissolution, Etc. [a05-12749_1ex10d22.htm#Section12_2__163737]

 

Section 12.3. [a05-12749_1ex10d22.htm#Section12_3__163822]

Payment Permitted If No Default [a05-12749_1ex10d22.htm#Section12_3__163822]

 

Section 12.4. [a05-12749_1ex10d22.htm#Section12_4__164506]

Subrogation to Rights of Holders of Senior Debt
[a05-12749_1ex10d22.htm#Section12_4__164506]

 

Section 12.5. [a05-12749_1ex10d22.htm#Section12_5__164510]

Provisions Solely to Define Relative Rights
[a05-12749_1ex10d22.htm#Section12_5__164510]

 

Section 12.6. [a05-12749_1ex10d22.htm#Section12_6__164522]

Trustee to Effectuate Subordination [a05-12749_1ex10d22.htm#Section12_6__164522]

 

Section 12.7. [a05-12749_1ex10d22.htm#Section12_7__164526]

No Waiver of Subordination Provisions
[a05-12749_1ex10d22.htm#Section12_7__164526]

 

Section 12.8. [a05-12749_1ex10d22.htm#Section12_8__164532]

Notice to Trustee [a05-12749_1ex10d22.htm#Section12_8__164532]

 

Section 12.9. [a05-12749_1ex10d22.htm#Section12_9__164554]

Reliance on Judicial Order or Certificate of Liquidating Agent
[a05-12749_1ex10d22.htm#Section12_9__164554]

 

Section 12.10. [a05-12749_1ex10d22.htm#Section12_10__164559]

Trustee Not Fiduciary for Holders of Senior Debt
[a05-12749_1ex10d22.htm#Section12_10__164559]

 

Section 12.11. [a05-12749_1ex10d22.htm#Section12_11__164605]

Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights
[a05-12749_1ex10d22.htm#Section12_11__164605]

 

Section 12.12. [a05-12749_1ex10d22.htm#Section12_12__164609]

Article Applicable to Paying Agents
[a05-12749_1ex10d22.htm#Section12_12__164609]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

Schedule A [a05-12749_1ex10d22.htm#ScheduleA_171421]

– [a05-12749_1ex10d22.htm#ScheduleA_171421]

Determination of LIBOR [a05-12749_1ex10d22.htm#ScheduleA_171421]

 

 

 

 

 

Exhibit A [a05-12749_1ex10d22.htm#ExhibitA_165300]

- [a05-12749_1ex10d22.htm#ExhibitA_165300]

Form of Officer’s Financial Certificate [a05-12749_1ex10d22.htm#ExhibitA_165300]

 

 

v

--------------------------------------------------------------------------------


 

JUNIOR SUBORDINATED INDENTURE, dated as of May 20, 2005, between GKK Capital LP,
a Delaware limited partnership (the “Company”), and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a national banking association, as Trustee (in such
capacity, the “Trustee”).

 

RECITALS OF THE COMPANY

 

WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its unsecured junior subordinated
deferrable interest notes (the “Securities”) issued to evidence loans made to
the Company of the proceeds from the issuance by Gramercy Capital Trust I, a
Delaware statutory trust (the “Trust”), of undivided preferred beneficial
interests in the assets of the Trust (the “Preferred Securities”) and undivided
common beneficial interests in the assets of the Trust (the “Common Securities”
and, collectively with the Preferred Securities, the “Trust Securities”), and to
provide the terms and conditions upon which the Securities are to be
authenticated, issued and delivered; and

 

WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company, in accordance with its terms, have been done.

 

NOW, THEREFORE, this Indenture Witnesseth:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

 

ARTICLE I

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

SECTION 1.1.  Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(a)  the terms defined in this Article I have the meanings assigned to them in
this Article I;

 

(b)  the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

(c)  all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;

 

(d)  unless the context otherwise requires, any reference to an “Article” or a
“Section” refers to an Article or a Section, as the case may be, of this
Indenture;

 

(e)  the words “hereby”, “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;

 

1

--------------------------------------------------------------------------------


 

(f)  a reference to the singular includes the plural and vice versa; and

 

(g)  the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.

 

“Act” when used with respect to any Holder, has the meaning specified in
Section 1.4.

 

“Administrative Trustee” means, with respect to the Trust, each Person
identified as an “Administrative Trustee” in the Trust Agreement, solely in its
capacity as Administrative Trustee of the Trust under the Trust Agreement and
not in its individual capacity, or its successor in interest in such capacity,
or any successor Administrative Trustee appointed as therein provided.

 

“Additional Interest” means the interest, if any, that shall accrue on any
amounts payable on the Securities, the payment of which has not been made on the
applicable Interest Payment Date and which shall accrue at the rate per annum
specified or determined as specified in such Security, in each case to the
extent legally enforceable.

 

“Additional Tax Sums” has the meaning specified in Section 10.5.

 

“Additional Taxes” means taxes, duties or other governmental charges imposed on
the Trust as a result of a Tax Event (which, for the sake of clarity, does not
include amounts required to be deducted or withheld by the Trust from payments
made by the Trust to or for the benefit of the Holder of, or any Person that
acquires a beneficial interest in, the Securities).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Global Security or beneficial interest therein, the
rules and procedures of the Depositary for such Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

 

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.11 to act on behalf of the Trustee to authenticate the Securities.

 

“Bankruptcy Code” means Title 11 of the United States Code or any successor
statute(s) thereto, or any similar federal or state law for the relief of
debtors, in each case as amended from time to time.

 

“Board of Directors” means the board of directors of the Company or any duly
authorized committee of that board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (iii) a day on which the Corporate
Trust Office of the Trustee is closed for business.

 

“Calculation Agent” has the meaning specified in Section 10.4.

 

“Commission” has the meaning specified in Section 7.3(c).

 

“Common Securities” has the meaning specified in the first recital of this
Indenture.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor corporation shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor corporation.

 

“Company Request” and “Company Order” mean, respectively, the written request or
order signed in the name of the Company by its Chairman of the Board of
Directors, its Vice Chairman of the Board of Directors, its Chief Executive
Officer, President or a Vice President, and by its Chief Financial Officer, its
Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and
delivered to the Trustee.

 

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at 600 Travis, 50th Floor,
Houston, Texas 77019 Attn: Institutional Trust Services—Gramercy Capital Trust
I.

 

“Debt” means, with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or other accrued liabilities arising in the ordinary
course of business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of this
Indenture or thereafter incurred, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; (vii) every obligation of the type
referred to in clauses (i) through (vi) of another Person and all dividends of
another Person the payment of which, in either case, such Person has guaranteed
or is responsible or liable for, directly or indirectly, as obligor or
otherwise; and (viii) any renewals, extensions, refundings, amendments or
modifications of any obligation of the type referred to in clauses (i) through
(vii).

 

“Defaulted Interest” has the meaning specified in Section 3.1.

 

3

--------------------------------------------------------------------------------


 

“Delaware Trustee” means, with respect to the Trust, the Person identified as
the “Delaware Trustee” in the Trust Agreement, solely in its capacity as
Delaware Trustee of the Trust under the Trust Agreement and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Delaware Trustee appointed as therein provided.

 

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Company or any successor
thereto.  DTC will be the initial Depositary.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

 

“Distributions” means amounts payable in respect of the Trust Securities as
provided in the Trust Agreement and referred to therein as “Distributions.”

 

“Dollar” or “$” means the currency of the United States of America that, as at
the time of payment, is legal tender for the payment of public and private
debts.

 

“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.

 

“EDGAR” has the meaning specified in Section 7.3(c).

 

“Event of Default” has the meaning specified in Section 5.1.

 

“Exchange Act” means the Securities Exchange Act of 1934 or any statute
successor thereto, in each case as amended from time to time.

 

“Expiration Date” has the meaning specified in Section 1.4.

 

“Extension Period” has the meaning specified in Section 3.9.

 

“Fixed Rate Period” shall have the meaning in the form of Security set forth in
Section 2.1.

 

 “GAAP” means United States generally accepted accounting principles,
consistently applied, from time to time in effect.

 

“Global Security” means a Security that evidences all or part of the Securities,
the ownership and transfers of which shall be made through book entries by a
Depositary.

 

“Government Obligation” means (a) any security that is (i) a direct obligation
of the United States of America of which the full faith and credit of the United
States of America is pledged or (ii) an obligation of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America or the payment of which is unconditionally guaranteed as a full faith
and credit obligation by the United States of America, which, in either case
(i) or (ii), is not callable or redeemable at the option of the issuer thereof,
and (b) any depositary receipt issued by a bank (as defined in
Section 3(a)(2) of the Securities Act) as

 

4

--------------------------------------------------------------------------------


 

custodian with respect to any Government Obligation that is specified in clause
(a) above and held by such bank for the account of the holder of such depositary
receipt, or with respect to any specific payment of principal of or interest on
any Government Obligation that is so specified and held, provided, that (except
as required by law) such custodian is not authorized to make any deduction from
the amount payable to the holder of such depositary receipt from any amount
received by the custodian in respect of the Government Obligation or the
specific payment of principal or interest evidenced by such depositary receipt.

 

“Holder” means a Person in whose name a Security is registered in the Securities
Register.

 

“Indenture” means this instrument as originally executed or as it may from time
to time be amended or supplemented by one or more amendments or indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.

 

“Interest Payment Date” means March 30, June 30, September 30, and December 30
of each year, commencing on September 30, 2005, during the term of this
Indenture.

 

“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.

 

“Investment Company Event” means the receipt by the Company of an Opinion of
Counsel experienced in such matters to the effect that, as a result of the
occurrence of a change in law or regulation (including any announced prospective
change) or a written change in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority, there is more than an insubstantial risk that the Trust is or, within
ninety (90) days of the date of such opinion will be, considered an “investment
company” that is required to be registered under the Investment Company Act,
which change or prospective change becomes effective or would become effective,
as the case may be, on or after the date of the issuance of the Securities.

 

“LIBOR” has the meaning specified in Schedule A.

 

“LIBOR Business Day” has the meaning specified in Schedule A.

 

“LIBOR Determination Date” has the meaning specified in Schedule A.

 

“Liquidation Amount” has the meaning specified in the Trust Agreement.

 

“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security or any installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.

 

“Notice of Default” means a written notice of the kind specified in
Section 5.1(c).

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
a Vice Chairman of the Board, the Chief Executive Officer, the President or a
Vice President, and by

 

5

--------------------------------------------------------------------------------


 

the Chief Financial Officer, the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary, of the Company and delivered to the
Trustee.

 

“Operative Documents” means the Trust Agreement, the Indenture, the Purchase
Agreement and the Securities.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Company or any Affiliate of the Company.

 

“Optional Redemption Price” has the meaning set forth in Section 11.1.

 

“Original Issue Date” means the date of original issuance of each Security.

 

“Outstanding” means, when used in reference to any Securities, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

 

(i)  Securities theretofore canceled by the Trustee or delivered to the Trustee
for cancellation;

 

(ii)  Securities for whose payment or redemption money in the necessary amount
has been theretofore deposited with the Trustee or any Paying Agent (other than
the Company) in trust or set aside and segregated in trust by the Company (if
the Company and/or its Affiliates shall act as its own Paying Agent) for the
Holders of such Securities; provided, that, if such Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made; and

 

(iii)  Securities that have been paid or in substitution for or in lieu of which
other Securities have been authenticated and delivered pursuant to the
provisions of this Indenture, unless proof satisfactory to the Trustee is
presented that any such Securities are held by Holders in whose hands such
Securities are valid, binding and legal obligations of the Company;

 

provided, that in determining whether the Holders of the requisite principal
amount of Outstanding Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Company
or any other obligor upon the Securities or any Affiliate of the Company or such
other obligor shall be disregarded and deemed not to be Outstanding, unless the
Company shall hold all Outstanding Securities, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Securities that a
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded. Securities so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Securities and that
the pledgee is not the Company or any other obligor upon the Securities or any
Affiliate of the Company or such other obligor. Notwithstanding anything herein
to the contrary, Securities initially issued to the Trust that are owned by the
Trust shall be deemed to be Outstanding notwithstanding the ownership by the
Company or an Affiliate of any beneficial interest in the Trust.

 

6

--------------------------------------------------------------------------------


 

“Paying Agent” means the Trustee or any Person authorized by the Company to pay
the principal of or any premium or interest on, or other amounts in respect of,
any Securities on behalf of the Company.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.

 

“Place of Payment” means, with respect to the Securities, the Corporate Trust
Office of the Trustee.

 

“Preferred Securities” has the meaning specified in the first recital of this
Indenture.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security. For the purposes of this definition, any security
authenticated and delivered under Section 3.6 in lieu of a mutilated, destroyed,
lost or stolen Security shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Security.

 

“Proceeding” has the meaning specified in Section 12.2.

 

“Property Trustee” means the Person identified as the “Property Trustee” in the
Trust Agreement, solely in its capacity as Property Trustee of the Trust under
the Trust Agreement and not in its individual capacity, or its successor in
interest in such capacity, or any successor Property Trustee appointed as
therein provided.

 

“Purchase Agreement” means the agreement, dated as of the date hereof, between
the Company and the Trust and Merrill Lynch International.

 

“Redemption Date” means, when used with respect to any Security to be redeemed,
the date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price” means, when used with respect to any Security to be redeemed,
in whole or in part, the Special Redemption Price or the Optional Redemption
Price, as applicable, at which such Security or portion thereof is to be
redeemed as fixed by or pursuant to this Indenture.

 

“Reference Banks” has the meaning specified in Schedule A.

 

“Regular Record Date” for the interest payable on any Interest Payment Date with
respect to the Securities means the date that is fifteen (15) days preceding
such Interest Payment Date (whether or not a Business Day).

 

“Responsible Officer” means, when used with respect to the Trustee, the officer
in the Institutional Trust Services department of the Trustee having direct
responsibility for the administration of this Indenture.

 

7

--------------------------------------------------------------------------------


 

“Rights Plan” means a plan of the Company providing for the issuance by the
Company to all holders of its Common Stock of rights entitling the holders
thereof to subscribe for or purchase shares of any class or series of capital
stock of the Company which rights (i) are deemed to be transferred with such
shares of such Common Stock and (ii) are also issued in respect of future
issuances of such Common Stock, in each case until the occurrence of a specified
event or events.

 

“Securities” or “Security means any debt securities or debt security, as the
case may be, authenticated and delivered under this Indenture.

 

“Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.

 

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 3.5.

 

“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company, whether or not such claim for
post-petition interest is allowed in such proceeding) all Debt of the Company,
whether incurred on or prior to the date of this Indenture or thereafter
incurred, unless it is provided in the instrument creating or evidencing the
same or pursuant to which the same is outstanding, that such obligations are not
superior in right of payment to the Securities issued under this Indenture;
provided, that Senior Debt shall not be deemed to include any other debt
securities (and guarantees, if any, in respect of such debt securities) issued
to any trust other than the Trust (or a trustee of any such trust), partnership
or other entity affiliated with the Company that is a financing vehicle of the
Company (a “financing entity”) in connection with the issuance by such financing
entity of equity securities or other securities pursuant to an instrument that
ranks pari passu with or junior in right of payment to this Indenture.

 

“Special Event” means the occurrence of an Investment Company Event or a Tax
Event.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.1.

 

“Special Redemption Price” has the meaning set forth in Section 11.2.

 

“Stated Maturity” means June 30, 2035.

 

“Subsidiary” means a Person more than fifty percent (50%) of the outstanding
voting stock or other voting interests of which is owned, directly or
indirectly, by the Company or by one or more other Subsidiaries, or by the
Company and one or more other Subsidiaries. For purposes of this definition,
“voting stock” means stock that ordinarily has voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.

 

“Tax Event” means the receipt by the Company of an Opinion of Counsel
experienced in such matters to the effect that, as a result of (a) any amendment
to or change (including any announced prospective change) in the laws or any
regulations thereunder of the United States or any political subdivision or
taxing authority thereof or therein or (b) any judicial decision or any

 

8

--------------------------------------------------------------------------------


 

official administrative pronouncement (including any private letter ruling,
technical advice memorandum or field service advice) or regulatory procedure,
including any notice or announcement of intent to adopt any such pronouncement
or procedure (an “Administrative Action”), regardless of whether such judicial
decision or Administrative Action is issued to or in connection with a
proceeding involving the Company or the Trust and whether or not subject to
review or appeal, which amendment, change, judicial decision or Administrative
Action is enacted, promulgated or announced, in each case, on or after the date
of issuance of the Securities, there is more than an insubstantial risk that
(i) the Trust is, or will be within ninety (90) days of the date of such
opinion, subject to United States federal income tax with respect to income
received or accrued on the Securities, (ii) interest payable by the Company on
the Securities is not, or within ninety (90) days of the date of such opinion,
will not be, deductible by the Company, in whole or in part, for United States
federal income tax purposes, or (iii) the Trust is, or will be within ninety
(90) days of the date of such opinion, subject to more than a de minimis amount
of other taxes, duties or other governmental charges.

 

“Trust” has the meaning specified in the first recital of this Indenture.

 

“Trust Agreement” means the Amended and Restated Trust Agreement executed and
delivered by the Company, the Property Trustee, Chase Bank USA, National
Association, as Delaware Trustee and the Administrative Trustees named therein,
contemporaneously with the execution and delivery of this Indenture, for the
benefit of the holders of the Trust Securities, as amended or supplemented from
time to time.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument, solely in its capacity as such and not in its individual capacity,
until a successor Trustee shall have become such pursuant to the applicable
provisions of this Indenture, and, thereafter, “Trustee” shall mean or include
each Person who is then a Trustee hereunder.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and as
in effect on the date as of this Indenture.

 

“Trust Securities” has the meaning specified in the first recital of this
Indenture.

 

SECTION 1.2.  Compliance Certificate and Opinions.

 

(a)                                  Upon any application or request by the
Company to the Trustee to take any action under any provision of this Indenture,
the Company shall, if requested by the Trustee, furnish to the Trustee an
Officers’ Certificate stating that all conditions precedent (including covenants
compliance with which constitutes a condition precedent), if any, provided for
in this Indenture relating to the proposed action have been complied with and an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent (including covenants compliance with which constitutes a
condition precedent), if any, have been complied with.

 

(b)                                 Every certificate or opinion with respect to
compliance with a condition or covenant provided for in this Indenture (other
than the certificate provided pursuant to Section 10.3) shall include:

 

(i)  a statement by each individual signing such certificate or opinion that
such individual has read such covenant or condition and the definitions herein
relating thereto;

 

9

--------------------------------------------------------------------------------


 

(ii)  a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions of such individual contained
in such certificate or opinion are based;

 

(iii)  a statement that, in the opinion of such individual, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

(iv)  a statement as to whether, in the opinion of such individual, such
condition or covenant has been complied with.

 

SECTION 1.3.  Forms of Documents Delivered to Trustee.

 

(a)                                  In any case where several matters are
required to be certified by, or covered by an opinion of, any specified Person,
it is not necessary that all such matters be certified by, or covered by the
opinion of, only one such Person, or that they be so certified or covered by
only one document, but one such Person may certify or give an opinion with
respect to some matters and one or more other such Persons as to other matters,
and any such Person may certify or give an opinion as to such matters in one or
several documents.

 

(b)                                 Any certificate or opinion of an officer of
the Company may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such officer
knows, or after reasonable inquiry should know, that the certificate or opinion
or representations with respect to matters upon which his or her certificate or
opinion is based are erroneous. Any such certificate or Opinion of Counsel may
be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Company stating
that the information with respect to such factual matters is in the possession
of the Company, unless such counsel knows, or after reasonable inquiry should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

 

(c)                                  Where any Person is required to make, give
or execute two or more applications, requests, consents, certificates,
statements, opinions or other instruments under this Indenture, they may, but
need not, be consolidated and form one instrument.

 

(d)                                 Whenever, subsequent to the receipt by the
Trustee of any Board Resolution, Officers’ Certificate, Opinion of Counsel or
other document or instrument, a clerical, typographical or other inadvertent or
unintentional error or omission shall be discovered therein, a new document or
instrument may be substituted therefor in corrected form with the same force and
effect as if originally received in the corrected form and, irrespective of the
date or dates of the actual execution and/or delivery thereof, such substitute
document or instrument shall be deemed to have been executed and/or delivered as
of the date or dates required with respect to the document or instrument for
which it is substituted.  Without limiting the generality of the foregoing, any
Securities issued under the authority of such defective document or instrument
shall nevertheless be the valid obligations of the Company entitled to the
benefits of this Indenture equally and ratably with all other Outstanding
Securities.

 

10

--------------------------------------------------------------------------------


 

SECTION 1.4.  Acts of Holders.

 

(a)                                  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given to or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent thereof duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments (including any appointment of an agent) is or are delivered to the
Trustee, and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Company, if made in the
manner provided in this Section 1.4.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by the certificate of any notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to him or her the
execution thereof. Where such execution is by a Person acting in other than his
or her individual capacity, such certificate or affidavit shall also constitute
sufficient proof of his or her authority.  The fact and date of the execution by
any Person of any such instrument or writing, or the authority of the Person
executing the same, may also be proved in any other manner that the Trustee or
the Company, as the case may be, deems sufficient and in accordance with such
reasonable rules as the Trustee may determine.

 

(c)                                  The ownership of Securities shall be proved
by the Securities Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Security
shall bind every future Holder of the same Security and the Holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done or suffered to be done
by the Trustee or the Company in reliance thereon, whether or not notation of
such action is made upon such Security.

 

(e)                                  Without limiting the foregoing, a Holder
entitled to take any action hereunder with regard to any particular Security may
do so with regard to all or any part of the principal amount of such Security or
by one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such principal amount.

 

(f)                                    Except as set forth in paragraph (g) of
this Section 1.4, the Company may set any day as a record date for the purpose
of determining the Holders of Outstanding Securities entitled to give, make or
take any request, demand, authorization, direction, notice, consent, waiver or
other action provided or permitted by this Indenture to be given, made or taken
by Holders of Securities. If any record date is set pursuant to this paragraph,
the Holders of Outstanding Securities on such record date, and no other Holders,
shall be entitled to take the relevant action, whether or not such Holders
remain Holders after such record date; provided, that no such action shall be
effective hereunder unless taken on or prior to the applicable Expiration Date
(as defined in Section 1.4(h)) by Holders of the requisite principal amount of
Outstanding Securities on such record date.  Nothing in this paragraph shall be
construed to prevent the Company from setting a

 

11

--------------------------------------------------------------------------------


 

new record date for any action for which a record date has previously been set
pursuant to this paragraph (whereupon the record date previously set shall
automatically and with no action by any Person be canceled and of no effect). 
Promptly after any record date is set pursuant to this paragraph, the Company,
at its own expense, shall cause notice of such record date, the proposed action
by Holders and the applicable Expiration Date to be given to the Trustee in
writing and to each Holder of Securities in the manner set forth in Section 1.6.

 

(g)                                 The Trustee may set any day as a record date
for the purpose of determining the Holders of Outstanding Securities entitled to
join in the giving or making of (i) any Notice of Default, (ii) any declaration
of acceleration or rescission or annulment thereof referred to in Section 5.2,
(iii) any request to institute proceedings referred to in Section 5.7(b) or
(iv) any direction referred to in Section 5.12. If any record date is set
pursuant to this paragraph, the Holders of Outstanding Securities on such record
date, and no other Holders, shall be entitled to join in such notice,
declaration, request or direction, whether or not such Holders remain Holders
after such record date; provided, that no such action shall be effective
hereunder unless taken on or prior to the applicable Expiration Date by Holders
of the requisite principal amount of Outstanding Securities on such record date.
Nothing in this paragraph shall be construed to prevent the Trustee from setting
a new record date for any action for which a record date has previously been set
pursuant to this paragraph (whereupon the record date previously set shall
automatically and with no action by any Person be canceled and of no effect). 
Promptly after any record date is set pursuant to this paragraph, the Trustee,
at the Company’s expense, shall cause notice of such record date, the proposed
action by Holders and the applicable Expiration Date to be given to the Company
in writing and to each Holder of Securities in the manner set forth in
Section 1.6.

 

(h)                                 With respect to any record date set pursuant
to paragraph (f) or (g) of this Section 1.4, the party hereto that sets such
record date may designate any day as the “Expiration Date” and from time to time
may change the Expiration Date to any earlier or later day; provided, that no
such change shall be effective unless notice of the proposed new Expiration Date
is given to the other party hereto in writing, and to each Holder of Securities
in the manner set forth in Section 1.6, on or prior to the existing Expiration
Date. If an Expiration Date is not designated with respect to any record date
set pursuant to this Section 1.4, the party hereto that set such record date
shall be deemed to have initially designated the ninetieth (90th) day after such
record date as the Expiration Date with respect thereto, subject to its right to
change the Expiration Date as provided in this paragraph. Notwithstanding the
foregoing, no Expiration Date shall be later than the one hundred eightieth
(180th) day after the applicable record date.

 

SECTION 1.5.  Notices, Etc. to Trustee and Company.

 

Any request, demand, authorization, direction, notice, consent, waiver, Act of
Holders, or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with:

 

(a)                                  the Trustee by any Holder, any holder of
Preferred Securities or the Company shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to or with and received
by the Trustee at its Corporate Trust Office, or

 

12

--------------------------------------------------------------------------------


 

(b)                                 the Company by the Trustee, any Holder or
any holder of Preferred Securities shall be sufficient for every purpose
hereunder if in writing and mailed, first class, postage prepaid, to the Company
addressed to it at 420 Lexington Avenue, New York, NY 10170, Attention:  Gregory
F. Hughes, with a copy to Clifford Chance US LLP, 31 West 52nd Street, New York,
NY 10019, Attention:  Larry P. Medvinsky, or at any other address previously
furnished in writing to the Trustee by the Company.

 

SECTION 1.6.  Notice to Holders; Waiver.

 

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first class, postage prepaid, to each Holder affected by
such event to the address of such Holder as it appears in the Securities
Register, not later than the latest date, if any, and not earlier than the
earliest date, if any, prescribed for the giving of such notice. If, by reason
of the suspension of or irregularities in regular mail service or for any other
reason, it shall be impossible or impracticable to mail notice of any event to
Holders when said notice is required to be given pursuant to any provision of
this Indenture, then any manner of giving such notice as shall be satisfactory
to the Trustee shall be deemed to be a sufficient giving of such notice. In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. Where this
Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.

 

SECTION 1.7.  Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction of this Indenture.

 

SECTION 1.8.  Successors and Assigns.

 

This Indenture shall be binding upon and shall inure to the benefit of any
successor to the Company and the Trustee, including any successor by operation
of law.  Except in connection with a transaction involving the Company that is
permitted under Article VIII and pursuant to which the assignee agrees in
writing to perform the Company’s obligations hereunder, the Company shall not
assign its obligations hereunder.

 

SECTION 1.9.  Separability Clause.

 

If any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

 

13

--------------------------------------------------------------------------------


 

SECTION 1.10.  Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns,
the holders of Senior Debt, the Holders of the Securities and, to the extent
expressly provided in Sections 5.2, 5.8, 5.9, 5.11, 5.13, 9.2 and 10.7, the
holders of Preferred Securities, any benefit or any legal or equitable right,
remedy or claim under this Indenture.

 

SECTION 1.11.  Governing Law.

 

This Indenture and the rights and obligations of each of the Holders, the
Company and the Trustee shall be construed and enforced in accordance with and
governed by the laws of the State of New York without reference to its conflict
of laws provisions (other than Section 5-1401 of the General Obligations Law).

 

SECTION 1.12.  Submission to Jurisdiction.

 

ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF
THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN
THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS INDENTURE, EACH
PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
INDENTURE.

 

SECTION 1.13.  Non-Business Days.

 

If any Interest Payment Date, Redemption Date or Stated Maturity of any Security
shall not be a Business Day, then (notwithstanding any other provision of this
Indenture or the Securities) payment of interest, premium, if any, or principal
or other amounts in respect of such Security shall not be made on such date, but
shall be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be, until such next succeeding Business Day) except that, if such
Business Day falls in the next succeeding calendar year, such payment shall be
made on the immediately preceding Business Day, in each case with the same force
and effect as if made on the Interest Payment Date or Redemption Date or at the
Stated Maturity.

 

14

--------------------------------------------------------------------------------


 

ARTICLE II

 

SECURITY FORMS

 

SECTION 2.1.  Form of Security.

 

Any Security issued hereunder shall be in substantially the following form:

 

GKK CAPITAL LP

 

Floating Rate Junior Subordinated Note due 2035

 

No.

 

$  51,550,000

 

GKK Capital LP, a limited partnership organized and existing under the laws of
Delaware (hereinafter called the “Company,” which term includes any successor
Person under the Indenture hereinafter referred to), for value received, hereby
promises to pay to JPMorgan Chase Bank, National Association, not in its
individual capacity, but solely as Property Trustee for Gramercy Capital Trust
I, or registered assigns, the principal sum of Fifty One Million Five Hundred
Fifty Thousand Dollars ($51,550,000) [if the Security is a Global Security, then
insert— or such other principal amount represented hereby as may be set forth in
the records of the Securities Registrar hereinafter referred to in accordance
with the Indenture] on June 30, 2035.  The Company further promises to pay
interest on said principal sum from May 20, 2005, or from the most recent
Interest Payment Date to which interest has been paid or duly provided for,
quarterly (subject to deferral as set forth herein) in arrears on March 30,
June 30, September 30 and December 30 of each year, commencing September 30,
2005, or if any such day is not a Business Day, on the next succeeding Business
Day (and no interest shall accrue in respect of the amounts whose payment is so
delayed for the period from and after such Interest Payment Date until such next
succeeding Business Day), except that, if such Business Day falls in the next
succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case, with the same force and effect as if made
on the Interest Payment Date, at a fixed rate equal to 7.57% per annum through
the interest payment date in June 2015 (“Fixed Rate Period”) and thereafter at a
variable rate equal to LIBOR plus 3.00% per annum, together with Additional Tax
Sums, if any, as provided in Section 10.5 of the Indenture, until the principal
hereof is paid or duly provided for or made available for payment; provided,
further, that any overdue principal, premium, if any, or Additional Tax Sums and
any overdue installment of interest shall bear Additional Interest at a fixed
rate equal to 7.57% through the interest payment date in June 2015 and
thereafter at a variable rate equal to LIBOR plus 3.00% per annum (to the extent
that the payment of such interest shall be legally enforceable), compounded
quarterly, from the dates such amounts are due until they are paid or made
available for payment, and such interest shall be payable on demand.

 

During the Fixed Rate Period, the amount of interest payable shall be computed
on the basis of a 360-day year of twelve 30-day months and the amount payable
for any partial period shall be computed on the basis of the number of days
elapsed in a 360-day year of twelve 30-day months.  Upon expiration of the Fixed
Rate Period, the amount of interest payable for any Interest Payment Period will
be computed on the basis of a 360-day year and the actual number of days elapsed
in the relevant interest period.  The interest so payable, and punctually paid
or

 

15

--------------------------------------------------------------------------------


 

duly provided for, on any Interest Payment Date shall, as provided in the
Indenture, be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest installment.  Any such interest not so punctually
paid or duly provided for shall forthwith cease to be payable to the Holder on
such Regular Record Date and may either be paid to the Person in whose name this
Security (or one or more Predecessor Securities) is registered at the close of
business on a Special Record Date for the payment of such Defaulted Interest to
be fixed by the Trustee, notice whereof shall be given to Holders of Securities
not less than ten (10) days prior to such Special Record Date, or be paid at any
time in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Securities may be listed, and upon such notice
as may be required by such exchange, all as more fully provided in the
Indenture.

 

So long as no Event of Default has occurred and is continuing, the Company shall
have the right, at any time and from time to time during the term of this
Security, to defer the payment of interest on this Security for a period of up
to four (4) consecutive quarterly interest payment periods (each such period, an
“Extension Period”), during which Extension Period(s), no interest shall be due
and payable (except any Additional Tax Sums that may be due and payable).  No
Extension Period shall end on a date other than an Interest Payment Date, and no
Extension Period shall extend beyond the Stated Maturity of the principal of
this Security.  No interest shall be due and payable during an Extension Period
(except any Additional Tax Sums that may be due and payable), except at the end
thereof.  At the end of any such Extension Period, the Company shall pay all
interest then accrued and unpaid on this Security.  Prior to the termination of
any such Extension Period, the Company may further defer the payment of
interest; provided, that (i) all such previous and further extensions comprising
such Extension Period do not exceed four (4) quarterly interest payment periods,
(ii) no Extension Period shall end on a date other than an Interest Payment Date
and (iii) no Extension Period shall extend beyond the Stated Maturity of the
principal of this Security.  Upon the termination of any such Extension Period
and upon the payment of all accrued and unpaid interest then due on any Interest
Payment Date, the Company may elect to begin a new Extension Period; provided,
that (i) such Extension Period does not exceed four (4) quarterly interest
payment periods, (ii) no Extension Period shall end on a date other than an
Interest Payment Date and (iii) no Extension Period shall extend beyond the
Stated Maturity of the principal of this Security.  The Company shall give the
Holder of this Security and the Trustee written notice of its election to begin
any such Extension Period at least thirty (30) days’ prior to the next
succeeding Interest Payment Date on which interest on this Security would be
payable but for such deferral.

 

During any such Extension Period, the Company shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Company’s capital stock or
(ii) make any payment of principal of or any interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Company that rank pari
passu in all respects with or junior in interest to this Security (other than
(a) repurchases, redemptions or other acquisitions of shares of capital stock of
the Company in connection with (1) any employment contract, benefit plan or
other similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, (2) a dividend reinvestment or stockholder
stock purchase plan and (3) the issuance of capital stock of the Company (or
securities convertible into or exercisable for such capital stock) as
consideration in an acquisition transaction entered into prior to the applicable
Extension Period, (b) as a result of an exchange or conversion of any class or
series of the Company’s capital stock (or any capital

 

16

--------------------------------------------------------------------------------


 

stock of a Subsidiary of the Company) for any class or series of the Company’s
capital stock or of any class or series of the Company’s indebtedness for any
class or series of the Company’s capital stock, (c) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, (d) any declaration of a dividend in connection with any Rights Plan,
the issuance of rights, stock or other property under any Rights Plan, or the
redemption or repurchase of rights pursuant thereto or (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock).

 

Payment of principal of, premium, if any, and interest on this Security shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts.  Payments of
principal, premium, if any, and interest due at the Maturity of this Security
shall be made at the Place of Payment upon surrender of such Securities to the
Paying Agent, and payments of interest shall be made, subject to such surrender
where applicable, by wire transfer at such place and to such account at a
banking institution in the United States as may be designated in writing to the
Paying Agent at least ten (10) Business Days prior to the date for payment by
the Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register.  Notwithstanding the foregoing, so long as the Holder
of this Security is the Property Trustee, the payment of the principal of (and
premium, if any) and interest (including any overdue installment of interest and
Additional Tax Sums, if any) on this Security will be made at such place and to
such account as may be designated by the Property Trustee.

 

The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt, and this Security is issued subject to the provisions
of the Indenture with respect thereto. Each Holder of this Security, by
accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Trustee on his or her behalf to take such actions
as may be necessary or appropriate to effectuate the subordination so provided
and (c) appoints the Trustee his or her attorney-in-fact for any and all such
purposes. Each Holder hereof, by his or her acceptance hereof, waives all notice
of the acceptance of the subordination provisions contained herein and in the
Indenture by each holder of Senior Debt, whether now outstanding or hereafter
incurred, and waives reliance by each such holder upon said provisions.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by manual signature, this Security shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

[FORM OF REVERSE OF SECURITY]

 

This Security is one of a duly authorized issue of securities of the Company
(the “Securities”) issued under the Junior Subordinated Indenture, dated as of
May 20, 2005 (the “Indenture”), between the Company and JPMorgan Chase Bank,
National Association, as Trustee (in such capacity, the “Trustee,” which term
includes any successor trustee under the Indenture), to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of

 

17

--------------------------------------------------------------------------------


 

the Company, the Trustee, the holders of Senior Debt, the Holders of the
Securities and the holders of the Preferred Securities, and of the terms upon
which the Securities are, and are to be, authenticated and delivered.

 

All terms used in this Security that are defined in the Indenture or in the
Amended and Restated Trust Agreement, dated as of May 20, 2005 (as modified,
amended or supplemented from time to time, the “Trust Agreement”), relating to
the Gramercy Capital Trust I (the “Trust”) among the Company, as Depositor, the
Trustees named therein and the Holders from time to time of the Trust Securities
issued pursuant thereto, shall have the meanings assigned to them in the
Indenture or the Trust Agreement, as the case may be.

 

The Company may, on any Interest Payment Date, at its option, upon not less than
thirty (30) days’ nor more than sixty (60) days’ written notice to the Holders
of the Securities (unless a shorter notice period shall be satisfactory to the
Trustee) on or after June 30, 2010 and subject to the terms and conditions of
Article XI of the Indenture, redeem this Security in whole at any time or in
part from time to time at a Redemption Price equal to one hundred percent (100%)
of the principal amount hereof, together, in the case of any such redemption,
with accrued interest, including any Additional Interest, through but excluding
the date fixed as the Redemption Date.

 

In addition, upon the occurrence and during the continuation of a Special Event,
the Company may, at its option, upon not less than thirty (30) days’ nor more
than sixty (60) days’ written notice to the Holders of the Securities (unless a
shorter notice period shall be satisfactory to the Trustee), redeem this
Security, in whole but not in part, subject to the terms and conditions of
Article XI of the Indenture at a Redemption Price equal to one hundred seven and
one half percent (107.5%) of the principal amount hereof, together, in the case
of any such redemption, with accrued interest, including any Additional
Interest, through but excluding the date fixed as the Redemption Date.

 

In the event of redemption of this Security in part only, a new Security or
Securities for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof.  If less than all the Securities are
to be redeemed, the particular Securities to be redeemed shall be selected not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, by such method as
the Trustee shall deem fair and appropriate and which may provide for the
selection for redemption of a portion of the principal amount of any Security.

 

The Indenture permits, with certain exceptions as therein provided, the Company
and the Trustee at any time to enter into a supplemental indenture or indentures
for the purpose of modifying in any manner the rights and obligations of the
Company and of the Holders of the Securities, with the consent of the Holders of
not less than a majority in principal amount of the Outstanding Securities. The
Indenture also contains provisions permitting Holders of specified percentages
in principal amount of the Securities, on behalf of the Holders of all
Securities, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Security shall be conclusive
and binding upon such Holder and upon all future Holders of this Security and of
any Security issued upon the registration of transfer hereof or in exchange
herefor or in lieu hereof, whether or not notation of such consent or waiver is
made upon this Security.

 

18

--------------------------------------------------------------------------------


 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium, if any, and
interest, including any Additional Interest (to the extent legally enforceable),
on this Security at the times, place and rate, and in the coin or currency,
herein prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is restricted to transfers to “Qualified
Purchasers” (as such term is defined in the Investment Company Act of 1940, as
amended, and is registrable in the Securities Register, upon surrender of this
Security for registration of transfer at the office or agency of the Company
maintained for such purpose, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Securities
Registrar and duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Securities, of like tenor,
of authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

 

The Securities are issuable only in registered form without coupons in minimum
denominations of $100,000 and any integral multiple of $1,000 in excess thereof.
As provided in the Indenture and subject to certain limitations therein set
forth, Securities are exchangeable for a like aggregate principal amount of
Securities and of like tenor of a different authorized denomination, as
requested by the Holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

The Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

 

The Company and, by its acceptance of this Security or a beneficial interest
herein, the Holder of, and any Person that acquires a beneficial interest in,
this Security agree that, for United States federal, state and local tax
purposes, it is intended that this Security constitute indebtedness.

 

This Security shall be construed and enforced in accordance with and governed by
the laws of the State of New York, without reference to its conflict of laws
provisions (other than Section 5-1401 of the General Obligations Law).

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
on this        day of                   , 20    .

 

 

GKK Capital LP

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

19

--------------------------------------------------------------------------------


 

SECTION 2.2.  Restricted Legend.

 

(a)                                  Any Security issued hereunder shall bear a
legend in substantially the following form:

 

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS SECURITY IS A GLOBAL
SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A NOMINEE OF
DTC.  THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A
PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF
THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO
DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

 

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH SECURITIES, AND ANY INTEREST THEREIN,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE SECURITIES MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A UNDER THE SECURITIES ACT.

 

THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITIES MAY BE OFFERED, RESOLD OR
OTHERWISE TRANSFERRED ONLY (I) TO THE COMPANY OR (II) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A “QUALIFIED PURCHASER” (AS DEFINED IN
SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED), AND (B) THE
HOLDER WILL NOTIFY ANY PURCHASER OF ANY SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

20

--------------------------------------------------------------------------------


 

THE SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF SECURITIES, OR ANY INTEREST THEREIN,
IN A BLOCK HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL
EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST
ON SUCH SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH SECURITIES.

 

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY
INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST
THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF
THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF
ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER
PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE.”

 

(b)                                 The above legends shall not be removed from
any Security unless there is delivered to the Company satisfactory evidence,
which may include an Opinion of Counsel, as may be reasonably required to ensure
that any future transfers thereof may be made without restriction under or
violation of the provisions of the Securities Act and other applicable law. 
Upon provision of such satisfactory evidence, the Company shall execute and
deliver to the Trustee, and the Trustee shall deliver, upon receipt of a Company
Order directing it to do so, a Security that does not bear the legend.

 

SECTION 2.3.  Form of Trustee’s Certificate of Authentication.

 

The Trustee’s certificate of authentication shall be in substantially the
following form:

 

This is one of the Securities referred to in the within-mentioned Indenture.

 

21

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

By:

 

 

 

Authenticating Agent

 

 

 

By:

 

 

 

Authorized Signatory

 

SECTION 2.4.  Temporary Securities.

 

(a)                                  Pending the preparation of definitive
Securities, the Company may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers executing such Securities may determine, as
evidenced by their execution of such Securities.

 

(b)                                 If temporary Securities are issued, the
Company will cause definitive Securities to be prepared without unreasonable
delay. After the preparation of definitive Securities, the temporary Securities
shall be exchangeable for definitive Securities upon surrender of the temporary
Securities at the office or agency of the Company designated for that purpose
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor one or more definitive Securities
of any authorized denominations having the same Original Issue Date and Stated
Maturity and having the same terms as such temporary Securities. Until so
exchanged, the temporary Securities shall in all respects be entitled to the
same benefits under this Indenture as definitive Securities.

 

SECTION 2.5.  Definitive Securities.

 

The Securities issued on the Original Issue Date shall be in definitive form. 
The definitive Securities shall be printed, lithographed or engraved, or
produced by any combination of these methods, if required by any securities
exchange on which the Securities may be listed, on a steel engraved border or
steel engraved borders or may be produced in any other manner permitted by the
rules of any securities exchange on which the Securities may be listed, all as
determined by the officers executing such Securities, as evidenced by their
execution of such Securities.

 

ARTICLE III

 

THE SECURITIES

 

SECTION 3.1.  Payment of Principal and Interest.

 

(a)                                  The unpaid principal amount of the
Securities shall bear interest at a fixed rate equal to 7.57% per annum through
the interest payment date in June 2015 and thereafter at a variable rate of
LIBOR plus 3.00% per annum until paid or duly provided for, such interest to
accrue from the Original Issue Date or from the most recent Interest Payment
Date to which interest has been paid or duly provided for, and any overdue
principal, premium, if any, or

 

22

--------------------------------------------------------------------------------


 

Additional Tax Sums and any overdue installment of interest shall bear
Additional Interest at the rate equal to a fixed rate equal to 7.57% per annum
through the interest payment date in June 2015 and thereafter at a variable rate
of LIBOR plus 3.00% per annum, compounded quarterly from the dates such amounts
are due until they are paid or funds for the payment thereof are made available
for payment.

 

(b)                                 Interest and Additional Interest on any
Security that is payable, and is punctually paid or duly provided for, on any
Interest Payment Date shall be paid to the Person in whose name that Security
(or one or more Predecessor Securities) is registered at the close of business
on the Regular Record Date for such interest, except that interest and any
Additional Interest payable on the Stated Maturity (or any date of principal
repayment upon early maturity) of the principal of a Security or on a Redemption
Date shall be paid to the Person to whom principal is paid. The initial payment
of interest on any Security that is issued between a Regular Record Date and the
related Interest Payment Date shall be payable as provided in such Security.

 

(c)                                  Any interest on any Security that is due
and payable, but is not timely paid or duly provided for, on any Interest
Payment Date for Securities (herein called “Defaulted Interest”) shall forthwith
cease to be payable to the registered Holder on the relevant Regular Record Date
by virtue of having been such Holder, and such Defaulted Interest may be paid by
the Company, at its election in each case, as provided in paragraph (i) or
(ii) below:

 

(i)  The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on a Special Record Date for
the payment of such Defaulted Interest (a “Special Record Date”), which shall be
fixed in the following manner.  At least thirty (30) days prior to the date of
the proposed payment, the Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security and the date
of the proposed payment, and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest. Thereupon the Trustee shall fix a Special Record
Date for the payment of such Defaulted Interest, which shall be not more than
fifteen (15) days and not less than ten (10) days prior to the date of the
proposed payment and not less than ten (10) days after the receipt by the
Trustee of the notice of the proposed payment. The Trustee shall promptly notify
the Company of such Special Record Date and, in the name and at the expense of
the Company, shall cause notice of the proposed payment of such Defaulted
Interest and the Special Record Date therefor to be mailed, first class, postage
prepaid, to each Holder of a Security at the address of such Holder as it
appears in the Securities Register not less than ten (10) days prior to such
Special Record Date.  Notice of the proposed payment of such Defaulted Interest
and the Special Record Date therefor having been so mailed, such Defaulted
Interest shall be paid to the Persons in whose names the Securities (or their
respective Predecessor Securities) are registered on such Special Record Date;
or

 

(ii)  The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange or

 

23

--------------------------------------------------------------------------------


 

automated quotation system on which the Securities may be listed, traded or
quoted and, upon such notice as may be required by such exchange or automated
quotation system (or by the Trustee if the Securities are not listed), if, after
notice given by the Company to the Trustee of the proposed payment pursuant to
this clause, such payment shall be deemed practicable by the Trustee.

 

(d)                                 Payments of interest on the Securities shall
include interest accrued to but excluding the respective Interest Payment Dates.
During the Fixed Rate Period, the amount of interest payable shall be computed
on the basis of a 360-day year of twelve 30-day months and the amount payable
for any partial period shall be computed on the basis of the number of days
elapsed in a 360-day year of twelve 30-day months.  Upon expiration of the Fixed
Rate Period, the amount of interest payable for any Interest Payment Period will
be computed on the basis of a 360-day year and the actual number of days elapsed
in the relevant interest period.

 

(e)                                  Payment of principal of, premium, if any,
and interest on the Securities shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.  Payments of principal, premium, if any, and
interest due at the Maturity of such Securities shall be made at the Place of
Payment upon surrender of such Securities to the Paying Agent and payments of
interest shall be made subject to such surrender where applicable, by wire
transfer at such place and to such account at a banking institution in the
United States as may be designated in writing to the Paying Agent at least ten
(10) Business Days prior to the date for payment by the Person entitled thereto
unless proper written transfer instructions have not been received by the
relevant record date, in which case such payments shall be made by check mailed
to the address of such Person as such address shall appear in the Security
Register.  Notwithstanding the foregoing, so long as the holder of this Security
is the Property Trustee, the payment of the principal of (and premium, if any)
and interest (including any overdue installment of interest and Additional Tax
Sums, if any) on this Security will be made at such place and to such account as
may be designated by the Property Trustee.

 

(f)                                    Subject to the foregoing provisions of
this Section 3.1, each Security delivered under this Indenture upon transfer of
or in exchange for or in lieu of any other Security shall carry the rights to
interest accrued and unpaid, and to accrue, that were carried by such other
Security.

 

SECTION 3.2.  Denominations.

 

The Securities shall be in registered form without coupons and shall be issuable
in minimum denominations of $100,000 and any integral multiple of $1,000 in
excess thereof.

 

SECTION 3.3.  Execution, Authentication, Delivery and Dating.

 

(a)                                  At any time and from time to time after the
execution and delivery of this Indenture, the Company may deliver Securities in
an aggregate principal amount (including all then Outstanding Securities) not in
excess of Fifty One Million Five Hundred Fifty Thousand Dollars ($51,550,000)
executed by the Company to the Trustee for authentication, together with a
Company Order for the authentication and delivery of such Securities, and the
Trustee in accordance with the Company Order shall authenticate and deliver such
Securities. In

 

24

--------------------------------------------------------------------------------


 

authenticating such Securities, and accepting the additional responsibilities
under this Indenture in relation to such Securities, the Trustee shall be
entitled to receive, and shall be fully protected in relying upon:

 

(i)  a copy of any Board Resolution relating thereto; and

 

(ii)  an Opinion of Counsel stating that: (1) such Securities, when
authenticated and delivered by the Trustee and issued by the Company in the
manner and subject to any conditions specified in such Opinion of Counsel, will
constitute, and the Indenture constitutes, valid and legally binding obligations
of the Company, each enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; (2) the Securities have been duly authorized
and executed by the Company and have been delivered to the Trustee for
authentication in accordance with this Indenture; (3) the Securities are not
required to be registered under the Securities Act; and (4) the Indenture is not
required to be qualified under the Trust Indenture Act.

 

(b)                                 The Securities shall be executed on behalf
of the Company by its Chairman of the Board, its Vice Chairman of the Board, its
Chief Executive Officer, its President or one of its Vice Presidents. The
signature of any of these officers on the Securities may be manual or
facsimile.  Securities bearing the manual or facsimile signatures of individuals
who were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

 

(c)                                  No Security shall be entitled to any
benefit under this Indenture or be valid or obligatory for any purpose, unless
there appears on such Security a certificate of authentication substantially in
the form provided for herein executed by the Trustee by the manual signature of
one of its authorized signatories, and such certificate upon any Security shall
be conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder. Notwithstanding the foregoing, if any
Security shall have been authenticated and delivered hereunder but never issued
and sold by the Company, and the Company shall deliver such Security to the
Trustee for cancellation as provided in Section 3.8, for all purposes of this
Indenture such Security shall be deemed never to have been authenticated and
delivered hereunder and shall never be entitled to the benefits of this
Indenture.

 

(d)                                 Each Security shall be dated the date of its
authentication.

 

SECTION 3.4.  Global Securities.

 

(a)                                  Upon the election of the Holder after the
Original Issue Date, which election need not be in writing, the Securities owned
by such Holder shall be issued in the form of one or more Global Securities
registered in the name of the Depositary or its nominee. Each Global Security
issued under this Indenture shall be registered in the name of the Depositary
designated by the Company for such Global Security or a nominee thereof and
delivered to such Depositary or a nominee thereof or custodian therefor, and
each such Global Security shall constitute a single Security for all purposes of
this Indenture.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision in this
Indenture, no Global Security may be exchanged in whole or in part for
registered Securities, and no transfer of a Global Security in whole or in part
may be registered, in the name of any Person other than the Depositary for such
Global Security or a nominee thereof unless (i) such Depositary advises the
Trustee and the Company in writing that such Depositary is no longer willing or
able to properly discharge its responsibilities as Depositary with respect to
such Global Security, and no qualified successor is appointed by the Company
within ninety (90) days of receipt by the Company of such notice, (ii) such
Depositary ceases to be a clearing agency registered under the Exchange Act and
no successor is appointed by the Company within ninety (90) days after obtaining
knowledge of such event, (iii) the Company executes and delivers to the Trustee
a Company Order stating that the Company elects to terminate the book-entry
system through the Depositary or (iv) an Event of Default shall have occurred
and be continuing.  Upon the occurrence of any event specified in clause (i),
(ii), (iii) or (iv) above, the Trustee shall notify the Depositary and instruct
the Depositary to notify all owners of beneficial interests in such Global
Security of the occurrence of such event and of the availability of Securities
to such owners of beneficial interests requesting the same.  The Trustee may
conclusively rely, and be protected in relying, upon the written identification
of the owners of beneficial interests furnished by the Depositary, and shall not
be liable for any delay resulting from a delay by the Depositary.  Upon the
issuance of such Securities and the registration in the Securities Register of
such Securities in the names of the Holders of the beneficial interests therein,
the Trustees shall recognize such holders of beneficial interests as Holders.

 

(c)                                  If any Global Security is to be exchanged
for other Securities or canceled in part, or if another Security is to be
exchanged in whole or in part for a beneficial interest in any Global Security,
then either (i) such Global Security shall be so surrendered for exchange or
cancellation as provided in this Article III or (ii) the principal amount
thereof shall be reduced or increased by an amount equal to (x) the portion
thereof to be so exchanged or canceled, or (y) the principal amount of such
other Security to be so exchanged for a beneficial interest therein, as the case
may be, by means of an appropriate adjustment made on the records of the
Securities Registrar, whereupon the Trustee, in accordance with the Applicable
Depositary Procedures, shall instruct the Depositary or its authorized
representative to make a corresponding adjustment to its records. Upon any such
surrender or adjustment of a Global Security by the Depositary, accompanied by
registration instructions, the Company shall execute and the Trustee shall
authenticate and deliver any Securities issuable in exchange for such Global
Security (or any portion thereof) in accordance with the instructions of the
Depositary. The Trustee shall not be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be fully protected in
relying on, such instructions.

 

(d)                                 Every Security authenticated and delivered
upon registration of transfer of, or in exchange for or in lieu of, a Global
Security or any portion thereof shall be authenticated and delivered in the form
of, and shall be, a Global Security, unless such Security is registered in the
name of a Person other than the Depositary for such Global Security or a nominee
thereof.

 

(e)                                  Securities distributed to holders of
Book-Entry Preferred Securities (as defined in the applicable Trust Agreement)
upon the dissolution of the Trust shall be distributed in the form of one or
more Global Securities registered in the name of a Depositary or its nominee,
and deposited with the Securities Registrar, as custodian for such Depositary,
or with such Depositary, for credit by the Depositary to the respective accounts
of the beneficial owners of the

 

26

--------------------------------------------------------------------------------


 

Securities represented thereby (or such other accounts as they may direct). 
Securities distributed to holders of Preferred Securities other than Book-Entry
Preferred Securities upon the dissolution of the Trust shall not be issued in
the form of a Global Security or any other form intended to facilitate
book-entry trading in beneficial interests in such Securities.

 

(f)                                    The Depositary or its nominee, as the
registered owner of a Global Security, shall be the Holder of such Global
Security for all purposes under this Indenture and the Securities, and owners of
beneficial interests in a Global Security shall hold such interests pursuant to
the Applicable Depositary Procedures. Accordingly, any such owner’s beneficial
interest in a Global Security shall be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Depositary Participants.  The Securities Registrar and the
Trustee shall be entitled to deal with the Depositary for all purposes of this
Indenture relating to a Global Security (including the payment of principal and
interest thereon and the giving of instructions or directions by owners of
beneficial interests therein and the giving of notices) as the sole Holder of
the Security and shall have no obligations to the owners of beneficial interests
therein.  Neither the Trustee nor the Securities Registrar shall have any
liability in respect of any transfers effected by the Depositary.

 

(g)                                 The rights of owners of beneficial interests
in a Global Security shall be exercised only through the Depositary and shall be
limited to those established by law and agreements between such owners and the
Depositary and/or its Depositary Participants.

 

(h)                                 No holder of any beneficial interest in any
Global Security held on its behalf by a Depositary shall have any rights under
this Indenture with respect to such Global Security, and such Depositary may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the owner of such Global Security for all purposes whatsoever.  None of the
Company, the Trustee nor any agent of the Company or the Trustee will have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global Security
or maintaining, supervising or reviewing any records relating to such beneficial
ownership interests. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as Holder of any Security.

 

SECTION 3.5.  Registration, Transfer and Exchange Generally.

 

(a)                                  The Trustee shall cause to be kept at the
Corporate Trust Office a register (the “Securities Register”) in which the
registrar and transfer agent with respect to the Securities (the “Securities
Registrar”), subject to such reasonable regulations as it may prescribe, shall
provide for the registration of Securities and of transfers and exchanges of
Securities. The Trustee shall at all times also be the Securities Registrar. 
The provisions of Article VI shall apply to the Trustee in its role as
Securities Registrar.

 

(b)                                 Subject to compliance with Section 2.2(b),
upon surrender for registration of transfer of any Security at the offices or
agencies of the Company designated for that purpose the Company shall execute,
and the Trustee shall authenticate and deliver, in the name of the

 

27

--------------------------------------------------------------------------------


 

designated transferee or transferees, one or more new Securities of any
authorized denominations of like tenor and aggregate principal amount.

 

(c)                                  At the option of the Holder, Securities may
be exchanged for other Securities of any authorized denominations, of like tenor
and aggregate principal amount, upon surrender of the Securities to be exchanged
at such office or agency. Whenever any Securities are so surrendered for
exchange, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities that the Holder making the exchange is entitled to
receive.

 

(d)                                 All Securities issued upon any transfer or
exchange of Securities shall be the valid obligations of the Company, evidencing
the same debt, and entitled to the same benefits under this Indenture, as the
Securities surrendered upon such transfer or exchange.

 

(e)                                  Every Security presented or surrendered for
transfer or exchange shall (if so required by the Company or the Trustee) be
duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Securities Registrar, duly executed by the
Holder thereof or such Holder’s attorney duly authorized in writing.

 

(f)                                    No service charge shall be made to a
Holder for any transfer or exchange of Securities, but the Company may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any transfer or exchange of Securities.

 

(g)                                 Neither the Company nor the Trustee shall be
required pursuant to the provisions of this Section 3.5 (g): (i) to issue,
register the transfer of or exchange any Security during a period beginning at
the opening of business fifteen (15) days before the day of selection for
redemption of Securities pursuant to Article XI and ending at the close of
business on the day of mailing of the notice of redemption or (ii) to register
the transfer of or exchange any Security so selected for redemption in whole or
in part, except, in the case of any such Security to be redeemed in part, any
portion thereof not to be redeemed.

 

(h)                                 The Company shall designate an office or
offices or agency or agencies where Securities may be surrendered for
registration or transfer or exchange.  The Company initially designates the
Corporate Trust Office as its office and agency for such purposes.  The Company
shall give prompt written notice to the Trustee and to the Holders of any change
in the location of any such office or agency.

 

(i)                                     The Securities may only be transferred
to a “Qualified Purchaser” as such term is defined in Section 2(a)(51) of the
Investment Company Act.

 

(j)                                     Neither the Trustee nor the Securities
Registrar shall be responsible for ascertaining whether any transfer hereunder
complies with the registration provisions of or any exemptions from the
Securities Act, applicable state securities laws or the applicable laws of any
other jurisdiction, ERISA, the United States Internal Revenue Code of 1986, as
amended, or the Investment Company Act; provided, that if a certificate is
specifically required by the express terms of this Section 3.5 to be delivered
to the Trustee or the Securities Registrar by a Holder or transferee of a
Security, the Trustee and the Securities Registrar shall be under a duty to
receive and examine the same to determine whether or not the certificate
substantially conforms on its

 

28

--------------------------------------------------------------------------------


 

face to the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate does not comply with such terms

 

SECTION 3.6.  Mutilated, Destroyed, Lost and Stolen Securities.

 

(a)                                  If any mutilated Security is surrendered to
the Trustee together with such security or indemnity as may be required by the
Trustee to save the Company and the Trustee harmless, the Company shall execute
and the Trustee shall authenticate and deliver in exchange therefor a new
Security of like tenor and aggregate principal amount and bearing a number not
contemporaneously outstanding.

 

(b)                                 If there shall be delivered to the Trustee
(i) evidence to its satisfaction of the destruction, loss or theft of any
Security and (ii) such security or indemnity as may be required by it to save
each of the Company and the Trustee harmless, then, in the absence of notice to
the Company or the Trustee that such Security has been acquired by a bona fide
purchaser, the Company shall execute and upon its written request the Trustee
shall authenticate and deliver, in lieu of any such destroyed, lost or stolen
Security, a new Security of like tenor and aggregate principal amount as such
destroyed, lost or stolen Security, and bearing a number not contemporaneously
outstanding.

 

(c)                                  If any such mutilated, destroyed, lost or
stolen Security has become or is about to become due and payable, the Company in
its discretion may, instead of issuing a new Security, pay such Security.

 

(d)                                 Upon the issuance of any new Security under
this Section 3.6, the Company may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Trustee)
connected therewith.

 

(e)                                  Every new Security issued pursuant to this
Section 3.6 in lieu of any mutilated, destroyed, lost or stolen Security shall
constitute an original additional contractual obligation of the Company, whether
or not the mutilated, destroyed, lost or stolen Security shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Securities duly
issued hereunder.

 

(f)                                    The provisions of this Section 3.6 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Securities.

 

SECTION 3.7.  Persons Deemed Owners.

 

The Company, the Trustee and any agent of the Company or the Trustee shall treat
the Person in whose name any Security is registered as the owner of such
Security for the purpose of receiving payment of principal of and any interest
on such Security and for all other purposes whatsoever, and neither the Company,
the Trustee nor any agent of the Company or the Trustee shall be affected by
notice to the contrary.

 

29

--------------------------------------------------------------------------------


 

SECTION 3.8.  Cancellation.

 

All Securities surrendered for payment, redemption, transfer or exchange shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and any such Securities and Securities surrendered directly to the
Trustee for any such purpose shall be promptly canceled by it. The Company may
at any time deliver to the Trustee for cancellation any Securities previously
authenticated and delivered hereunder that the Company may have acquired in any
manner whatsoever, and all Securities so delivered shall be promptly canceled by
the Trustee. No Securities shall be authenticated in lieu of or in exchange for
any Securities canceled as provided in this Section 3.8, except as expressly
permitted by this Indenture. All canceled Securities shall be retained or
disposed of by the Trustee in accordance with its customary practices and the
Trustee shall deliver to the Company a certificate of such disposition.

 

SECTION 3.9. Deferrals of Interest Payment Dates.

 

(a)                                  So long as no Event of Default has occurred
and is continuing, the Company shall have the right, at any time and from time
to time during the term of the Security, to defer the payment of interest on the
Securities for a period of up to four (4) consecutive quarterly interest payment
periods (each such period, an “Extension Period”), during which Extension
Period(s), the Company shall have the right to make no payments or partial
payments of interest on any Interest Payment Date (except any Additional Tax
Sums that otherwise may be due and payable).  No Extension Period shall end on a
date other than an Interest Payment Date and no Extension Period shall extend
beyond the Stated Maturity of the principal of the Securities.  No interest
shall be due and payable during an Extension Period, except at the end thereof. 
At the end of any such Extension Period, the Company shall pay all interest then
accrued and unpaid on the Securities.  Prior to the termination of any such
Extension Period, the Company may extend such Extension Period and further defer
the payment of interest; provided, that (i) all such previous and further
extensions comprising such Extension Period do not exceed four (4) quarterly
interest payment periods, (ii) no Extension Period shall end on a date other
than an Interest Payment Date and (iii) no Extension Period shall extend beyond
the Stated Maturity of the principal of the Securities.  Upon the termination of
any such Extension Period and upon the payment of all accrued and unpaid
interest then due on any Interest Payment Date, the Company may elect to begin a
new Extension Period; provided, that (i) such Extension Period does not exceed
four (4) quarterly interest payment periods, (ii) no Extension Period shall end
on a date other than an Interest Payment Date and (iii) no Extension Period
shall extend beyond the Stated Maturity of the principal of the Securities.  The
Company shall give the Holders of the Securities and the Trustee written notice
of its election to begin any such Extension Period at least thirty (30) days’
prior to the next succeeding Interest Payment Date on which interest on the
Securities would be payable but for such deferral.

 

(b)                                 In connection with any such Extension
Period, the Company shall be subject to the restrictions set forth in
Section 10.6(a).

 

30

--------------------------------------------------------------------------------


 

SECTION 3.10.  Reserved.

 

SECTION 3.11.  Agreed Tax Treatment.

 

Each Security issued hereunder shall provide that the Company and, by its
acceptance or acquisition of a Security or a beneficial interest therein, the
Holder of, and any Person that acquires a direct or indirect beneficial interest
in, such Security, intend and agree to treat such Security as indebtedness of
the Company for United States Federal, state and local tax purposes and to treat
the Preferred Securities (including but not limited to all payments and proceeds
with respect to the Preferred Securities) as an undivided beneficial ownership
interest in the Securities (and any other Trust property) (and payments and
proceeds therefrom, respectively) for United States Federal, state and local tax
purposes.  The provisions of this Indenture shall be interpreted to further this
intention and agreement of the parties.

 

SECTION 3.12.  CUSIP Numbers.

 

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption and other similar or related materials as a convenience to Holders;
provided, that any such notice or other materials may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of redemption or other materials
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such redemption shall not be affected by any defect
in or omission of such numbers.

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

SECTION 4.1.  Satisfaction and Discharge of Indenture.

 

This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for and as otherwise provided in this
Section 4.1) and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when

 

(a)                                  either

 

(i) all Securities theretofore authenticated and delivered (other than
(A) Securities that have been mutilated, destroyed, lost or stolen and that have
been replaced or paid as provided in Section 3.6 and (B) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust as provided in Section 10.2) have been delivered to the Trustee for
cancellation; or

 

(ii) all such Securities not theretofore delivered to the Trustee for
cancellation

 

(A)                              have become due and payable, or

 

31

--------------------------------------------------------------------------------


 

(B)                                will become due and payable at their Stated
Maturity within one year of the date of deposit, or

 

(C)                                are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company,

 

and the Company, in the case of subclause (ii)(A), (B) or (C) above, has
deposited or caused to be deposited with the Trustee as trust funds in trust for
such purpose (x) an amount in the currency or currencies in which the Securities
are payable, (y) Government Obligations which through the scheduled payment of
principal and interest in respect thereof in accordance with their terms will
provide, not later than the due date of any payment, money in an amount or (z) a
combination thereof, in each case sufficient, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and any premium and interest (including any
Additional Interest) to the date of such deposit (in the case of Securities that
have become due and payable) or to the Stated Maturity (or any date of principal
repayment upon early maturity) or Redemption Date, as the case may be;

 

(b)                                 the Company has paid or caused to be paid
all other sums payable hereunder by the Company; and

 

(c)                                  the Company has delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.6, the obligations of
the Company to any Authenticating Agent under Section 6.11 and, if money shall
have been deposited with the Trustee pursuant to subclause (a)(ii) of this
Section 4.1, the obligations of the Trustee under Section 4.2 and
Section 10.2(e) shall survive.

 

SECTION 4.2.  Application of Trust Money.

 

Subject to the provisions of Section 10.2(e), all money deposited with the
Trustee pursuant to Section 4.1 shall be held in trust and applied by the
Trustee, in accordance with the provisions of the Securities and this Indenture,
to the payment in accordance with Section 3.1, either directly or through any
Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Persons entitled thereto, of the principal and any
premium and interest (including any Additional Interest) for the payment of
which such money or obligations have been deposited with or received by the
Trustee.  Moneys held by the Trustee under this Section 4.2 shall not be subject
to the claims of holders of Senior Debt under Article XII.

 

32

--------------------------------------------------------------------------------


 

ARTICLE V

 

REMEDIES

 

SECTION 5.1.  Events of Default.

 

“Event of Default” means, wherever used herein with respect to the Securities,
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body):

 

(a)                                  default in the payment of any interest upon
any Security, including any Additional Interest in respect thereof, when it
becomes due and payable, and continuance of such default for a period of thirty
(30) days (subject to the deferral of any due date in the case of an Extension
Period); or

 

(b)                                 default in the payment of the principal of
or any premium on any Security at its Maturity; or

 

(c)                                  default in the performance, or breach, of
any covenant or warranty in any material respect of the Company in this
Indenture or the Purchase Agreement and continuance of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Company by the Trustee or to the Company and the Trustee
by the Holders of at least twenty five percent (25%) in aggregate principal
amount of the Outstanding Securities a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder;

 

(d)                                 the entry by a court having jurisdiction in
the premises of a decree or order adjudging the Company a bankrupt or insolvent,
or approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company under any applicable
Federal or state bankruptcy, insolvency, reorganization or other similar law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Company or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of sixty (60) consecutive days;

 

(e)                                  the institution by the Company of
proceedings to be adjudicated a bankrupt or insolvent, or the consent by the
Company to the institution of bankruptcy or insolvency proceedings against it,
or the filing by the Company of a petition or answer or consent seeking
reorganization or relief under any applicable Federal or state bankruptcy,
insolvency, reorganization or other similar law, or the consent by it to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property, or
the making by it of an assignment for the benefit of creditors, or the admission
by it in writing of its inability to pay its debts generally as they become due
and its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by the Company in furtherance of any such action; or

 

33

--------------------------------------------------------------------------------


 

(f)                                    the Trust shall have voluntarily or
involuntarily liquidated, dissolved, wound-up its business or otherwise
terminated its existence, except in connection with (1) the distribution of the
Securities to holders of the Preferred Securities in liquidation of their
interests in the Trust, (2) the redemption of all of the outstanding Preferred
Securities or (3) certain mergers, consolidations or amalgamations, each as and
to the extent permitted by the Trust Agreement.

 

SECTION 5.2.  Acceleration of Maturity; Rescission and Annulment.

 

(a)                                  If an Event of Default occurs and is
continuing, then and in every such case the Trustee or the Holders of not less
than twenty five percent (25%) in aggregate principal amount of the Outstanding
Securities may declare the principal amount of all the Securities to be due and
payable immediately, by a notice in writing to the Company (and to the Trustee
if given by Holders), provided, that if, upon an Event of Default, the Trustee
or the Holders of not less than twenty five percent (25%) in principal amount of
the Outstanding Securities fail to declare the principal of all the Outstanding
Securities to be immediately due and payable, the holders of at least twenty
five percent (25%) in aggregate Liquidation Amount of the Preferred Securities
then outstanding shall have the right to make such declaration by a notice in
writing to the Property Trustee, the Company and the Trustee; and upon any such
declaration the principal amount of and the accrued interest (including any
Additional Interest) on all the Securities shall become immediately due and
payable.

 

(b)                                 At any time after such a declaration of
acceleration with respect to Securities has been made and before a judgment or
decree for payment of the money due has been obtained by the Trustee as
hereinafter provided in this Article V, the Holders of a majority in aggregate
principal amount of the Outstanding Securities, by written notice to the
Indenture Trustee, or the holders of a majority in aggregate Liquidation Amount
of the Preferred Securities, by written notice to the Property Trustee, the
Company and the Trustee, may rescind and annul such declaration and its
consequences if:

 

(i)  the Company has paid or deposited with the Trustee a sum sufficient to pay:

 

(A)                              all overdue installments of interest on all
Securities,

 

(B)                                any accrued Additional Interest on all
Securities,

 

(C)                                the principal of and any premium on any
Securities that have become due otherwise than by such declaration of
acceleration and interest (including any Additional Interest) thereon at the
rate borne by the Securities, and

 

(D)                               all sums paid or advanced by the Trustee
hereunder and the reasonable compensation, expenses, disbursements and advances
of the Trustee, the Property Trustee and their agents and counsel; and

 

(ii)  all Events of Default with respect to Securities, other than the
non-payment of the principal of Securities that has become due solely by such
acceleration, have been cured or waived as provided in Section 5.13;

 

provided, that if the Holders of such Securities fail to annul such declaration
and waive such default, the holders of not less than a majority in aggregate
Liquidation Amount of the Preferred

 

34

--------------------------------------------------------------------------------


 

Securities then outstanding shall also have the right to rescind and annul such
declaration and its consequences by written notice to the Property Trustee, the
Company and the Trustee, subject to the satisfaction of the conditions set forth
in paragraph (b) of this Section 5.2.  No such rescission shall affect any
subsequent default or impair any right consequent thereon.

 

SECTION 5.3.  Collection of Indebtedness and Suits for Enforcement by Trustee.

 

(a)                                  The Company covenants that if:

 

(i)  default is made in the payment of any installment of interest (including
any Additional Interest) on any Security when such interest becomes due and
payable and such default continues for a period of thirty (30) days, or

 

(ii)  default is made in the payment of the principal of and any premium on any
Security at the Maturity thereof,

 

the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal and any premium and interest (including any
Additional Interest) and, in addition thereto, all amounts owing the Trustee
under Section 6.6.

 

(b)                                 If the Company fails to pay such amounts
forthwith upon such demand, the Trustee, in its own name and as trustee of an
express trust, may institute a judicial proceeding for the collection of the
sums so due and unpaid, and may prosecute such proceeding to judgment or final
decree, and may enforce the same against the Company or any other obligor upon
such Securities and collect the moneys adjudged or decreed to be payable in the
manner provided by law out of the property of the Company or any other obligor
upon the Securities, wherever situated.

 

(c)                                  If an Event of Default with respect to
Securities occurs and is continuing, the Trustee may in its discretion proceed
to protect and enforce its rights and the rights of the Holders of Securities by
such appropriate judicial proceedings as the Trustee shall deem most effectual
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy.

 

SECTION 5.4.  Trustee May File Proofs of Claim.

 

In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or similar judicial
proceeding relative to the Company (or any other obligor upon the Securities),
its property or its creditors, the Trustee shall be entitled and empowered, by
intervention in such proceeding or otherwise, to take any and all actions
authorized hereunder in order to have claims of the Holders and the Trustee
allowed in any such proceeding. In particular, the Trustee shall be authorized
to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to first pay to the Trustee any
amount due it for the reasonable compensation, expenses,

 

35

--------------------------------------------------------------------------------


 

disbursements and advances of the Trustee, its agents and counsel, and any other
amounts owing the Trustee, any predecessor Trustee and other Persons under
Section 6.6.

 

SECTION 5.5.  Trustee May Enforce Claim Without Possession of Securities.

 

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, subject to
Article XII and after provision for the payment of all the amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.

 

SECTION 5.6.  Application of Money Collected.

 

Any money or property collected or to be applied by the Trustee with respect to
the Securities pursuant to this Article V shall be applied in the following
order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal or any premium or
interest (including any Additional Interest), upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:

 

FIRST: To the payment of all amounts due the Trustee, any predecessor Trustee
and other Persons under Section 6.6;

 

SECOND: To the payment of all Senior Debt of the Company if and to the extent
required by Article XII;

 

THIRD:  Subject to Article XII, to the payment of the amounts then due and
unpaid upon the Securities for principal and any premium and interest (including
any Additional Interest) in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and any
premium and interest (including any Additional Interest), respectively; and

 

FOURTH: The balance, if any, to the Person or Persons entitled thereto.

 

SECTION 5.7.  Limitation on Suits.

 

Subject to Section 5.8, no Holder of any Securities shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture
or for the appointment of a custodian, receiver, assignee, trustee, liquidator,
sequestrator (or other similar official) or for any other remedy hereunder,
unless:

 

(a)                                  such Holder has previously given written
notice to the Trustee of a continuing Event of Default with respect to the
Securities;

 

(b)                                 the Holders of not less than a majority in
aggregate principal amount of the Outstanding Securities shall have made written
request to the Trustee to institute proceedings in respect of such Event of
Default in its own name as Trustee hereunder;

 

36

--------------------------------------------------------------------------------


 

(c)                                  such Holder or Holders have offered to the
Trustee reasonable indemnity against the costs, expenses and liabilities to be
incurred in compliance with such request;

 

(d)                                 the Trustee after its receipt of such
notice, request and offer of indemnity has failed to institute any such
proceeding for sixty (60) days; and

 

(e)                                  no direction inconsistent with such written
request has been given to the Trustee during such sixty (60)-day period by the
Holders of a majority in aggregate principal amount of the Outstanding
Securities;

 

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Securities, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.

 

SECTION 5.8.  Unconditional Right of Holders to Receive Principal, Premium, if
any, and Interest; Direct Action by Holders of Preferred Securities.

 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium on such Security at its Maturity and
payment of interest (including any Additional Interest) on such Security when
due and payable and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder. Any
registered holder of the Preferred Securities shall have the right, upon the
occurrence of an Event of Default described in Section 5.1(a) or Section 5.1(b),
to institute a suit directly against the Company for enforcement of payment to
such holder of principal of and any premium and interest (including any
Additional Interest) on the Securities having a principal amount equal to the
aggregate Liquidation Amount of the Preferred Securities held by such holder.

 

SECTION 5.9.  Restoration of Rights and Remedies.

 

If the Trustee, any Holder or any holder of Preferred Securities has instituted
any proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Trustee, such Holder or such holder of Preferred
Securities, then and in every such case the Company, the Trustee, such Holders
and such holder of Preferred Securities shall, subject to any determination in
such proceeding, be restored severally and respectively to their former
positions hereunder, and thereafter all rights and remedies of the Trustee, such
Holder and such holder of Preferred Securities shall continue as though no such
proceeding had been instituted.

 

SECTION 5.10.  Rights and Remedies Cumulative.

 

Except as otherwise provided in Section 3.6(f), no right or remedy herein
conferred upon or reserved to the Trustee or the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

37

--------------------------------------------------------------------------------


 

SECTION 5.11.  Delay or Omission Not Waiver.

 

No delay or omission of the Trustee, any Holder of any Securities or any holder
of any Preferred Security to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein.  Every right and remedy
given by this Article V or by law to the Trustee or to the Holders and the right
and remedy given to the holders of Preferred Securities by Section 5.8 may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, the Holders or the holders of Preferred Securities, as the case may be.

 

SECTION 5.12.  Control by Holders.

 

The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities (or, as the case may be, the holders of a majority in
aggregate Liquidation Amount of Preferred Securities)  shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on the
Trustee; provided, that:

 

(a)                                  such direction shall not be in conflict
with any rule of law or with this Indenture,

 

(b)                                 the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction, and

 

(c)                                  subject to the provisions of Section 6.2,
the Trustee shall have the right to decline to follow such direction if a
Responsible Officer or Officers of the Trustee shall, in good faith, reasonably
determine that the proceeding so directed would be unjustly prejudicial to the
Holders not joining in any such direction or would involve the Trustee in
personal liability.

 

SECTION 5.13.  Waiver of Past Defaults.

 

(a)                                  The Holders of not less than a majority in
aggregate principal amount of the Outstanding Securities or the holders of not
less than a majority in aggregate Liquidation Amount of the Preferred Securities
may waive any past Event of Default hereunder and its consequences except an
Event of Default:

 

(i)  in the payment of the principal of or any premium or interest (including
any Additional Interest) on any Outstanding Security (unless such Event of
Default has been cured and the Company has paid to or deposited with the Trustee
a sum sufficient to pay all installments of interest (including any Additional
Interest) due and past due and all principal of and any premium on all
Securities due otherwise than by acceleration), or

 

(ii)  in respect of a covenant or provision hereof that under Article IX cannot
be modified or amended without the consent of each Holder of any Outstanding
Security.

 

(b)                                 Any such waiver shall be deemed to be on
behalf of the Holders of all the Outstanding Securities or, in the case of a
waiver by holders of Preferred Securities issued by such Trust, by all holders
of Preferred Securities.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Upon any such waiver, such Event of Default
shall cease to exist and any Event of Default arising therefrom shall be deemed
to have been cured for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.

 

SECTION 5.14.  Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Security by his or
her acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.14 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Holder, or group of Holders, holding
in the aggregate more than ten percent (10%) in aggregate principal amount of
the Outstanding Securities, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or any premium on the Security
after the Stated Maturity or any interest (including any Additional Interest) on
any Security after it is due and payable.

 

SECTION 5.15.  Waiver of Usury, Stay or Extension Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

ARTICLE VI

 

THE TRUSTEE

 

SECTION 6.1.  Corporate Trustee Required.

 

There shall at all times be a Trustee hereunder with respect to the Securities. 
The Trustee shall be a corporation organized and doing business under the laws
of the United States or of any state thereof, authorized to exercise corporate
trust powers, having a combined capital and surplus of at least $50,000,000,
subject to supervision or examination by Federal or state authority and having
an office within the United States. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of such
supervising or examining authority, then, for the purposes of this Section 6.1,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.  If at any time the Trustee shall cease to be eligible in

 

39

--------------------------------------------------------------------------------


 

accordance with the provisions of this Section 6.1, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VI.

 

SECTION 6.2.  Certain Duties and Responsibilities.

 

Except during the continuance of an Event of Default:

 

(i)  the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(ii)  in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; provided, that in the case of
any such certificates or opinions that by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they substantially conform on their
face to the requirements of this Indenture.

 

(b)                                 If an Event of Default known to the Trustee
has occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from the Holders of at least a majority in aggregate
principal amount of the Outstanding Securities (or, if applicable, from the
holders of at least a majority in aggregate Liquidation Amount of Preferred
Securities), exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(c)                                  Notwithstanding the foregoing, no provision
of this Indenture shall require the Trustee to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Section 6.2.  To the
extent that, at law or in equity, the Trustee has duties and liabilities
relating to the Holders, the Trustee shall not be liable to any Holder or any
holder of Preferred Securities for the Trustee’s good faith reliance on the
provisions of this Indenture.  The provisions of this Indenture, to the extent
that they restrict the duties and liabilities of the Trustee otherwise existing
at law or in equity, are agreed by the Company and the Holders and the holders
of Preferred Securities to replace such other duties and liabilities of the
Trustee.

 

(d)                                 No provisions of this Indenture shall be
construed to relieve the Trustee from liability with respect to matters that are
within the authority of the Trustee under this Indenture for its own negligent
action, negligent failure to act or willful misconduct, except that:

 

(i)  the Trustee shall not be liable for any error or judgment made in good
faith by an authorized officer of the Trustee, unless it shall be proved that
the Trustee was negligent in ascertaining the pertinent facts;

 

40

--------------------------------------------------------------------------------


 

(ii)  the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of at least a majority in aggregate principal amount of the Outstanding
Securities (or, as the case may be, the holders of a majority in aggregate
Liquidation Amount of Preferred Securities) relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee under
this Indenture; and

 

(iii)  the Trustee shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed in writing with the Company
and money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law.

 

(e)                                  If at any time the Trustee hereunder is not
the same Person as the Property Trustee under the Trust Agreement:

 

(i)  whenever a reference is made herein to the dissolution, termination or
liquidation of the Trust, the Trustee shall be entitled to assume that no such
dissolution, termination, or liquidation has occurred so long as the Securities
are or continue to be registered in the name of such Property Trustee, and the
Trustee shall be charged with notice or knowledge of such dissolution,
termination or liquidation only upon written notice thereof given to the Trustee
by the Depositor under the Trust Agreement; and

 

(ii)  the Trustee shall not be charged with notice or knowledge that any Person
is a holder of Preferred Securities or Common Securities issued by the Trust or
whether any group of holders of Preferred Securities constitutes any specified
percentage of all outstanding Preferred Securities for any purpose under this
Indenture, unless and until the Trustee is furnished with a list of holders by
such Property Trustee and the aggregate Liquidation Amount of the Preferred
Securities then outstanding.  The Trustee may conclusively rely and shall be
protected in relying on such list.

 

(f)                                    Notwithstanding Section 1.10, the Trustee
shall not, and shall not be deemed to, owe any fiduciary duty to the holders of
any of the Trust Securities issued by the Trust and shall not be liable to any
such holder (other than for the willful misconduct or negligence of the Trustee)
if the Trustee in good faith (i) pays over or distributes to a registered Holder
of the Securities or to the Company or to any other Person, cash, property or
securities to which such holders of such Trust Securities shall be entitled or
(ii) takes any action or omits to take any action at the request of the Holder
of such Securities.  Nothing in this paragraph shall affect the obligation of
any other such Person to hold such payment for the benefit of, and to pay such
amount over to, such holders of Preferred Securities or Common Securities or
their representatives.

 

SECTION 6.3.  Notice of Defaults.

 

Within ninety (90) days after the occurrence of any default actually known to
the Trustee, the Trustee shall give the Holders notice of such default unless
such default shall have been cured or waived;  provided, that except in the case
of a default in the payment of the principal of or any premium or interest on
any Securities, the Trustee shall be fully protected in withholding the notice
if and so long as the board of directors, the executive committee or a trust
committee

 

41

--------------------------------------------------------------------------------


 

of directors and/or Responsible Officers of the Trustee in good faith determines
that withholding the notice is in the interest of holders of Securities; and
provided, further, that in the case of any default of the character specified in
Section 5.1(c), no such notice to Holders shall be given until at least thirty
(30) days after the occurrence thereof. For the purpose of this Section 6.3, the
term “default” means any event which is, or after notice or lapse of time or
both would become, an Event of Default.

 

SECTION 6.4.  Certain Rights of Trustee.

 

Subject to the provisions of Section 6.2:

 

(a)                                  the Trustee may conclusively rely and shall
be fully protected in acting or refraining from acting in good faith and in
accordance with the terms hereof upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

 

(b)                                 if (i) in performing its duties under this
Indenture the Trustee is required to decide between alternative courses of
action, (ii) in construing any of the provisions of this Indenture the Trustee
finds ambiguous or inconsistent with any other provisions contained herein or
(iii) the Trustee is unsure of the application of any provision of this
Indenture, then, except as to any matter as to which the Holders are entitled to
decide under the terms of this Indenture, the Trustee shall deliver a notice to
the Company requesting the Company’s written instruction as to the course of
action to be taken and the Trustee shall take such action, or refrain from
taking such action, as the Trustee shall be instructed in writing to take, or to
refrain from taking, by the Company; provided, that if the Trustee does not
receive such instructions from the Company within ten Business Days after it has
delivered such notice or such reasonably shorter period of time set forth in
such notice the Trustee may, but shall be under no duty to, take such action, or
refrain from taking such action, as the Trustee shall deem advisable and in the
best interests of the Holders, in which event the Trustee shall have no
liability except for its own negligence, bad faith or willful misconduct;

 

(c)                                  any request or direction of the Company
shall be sufficiently evidenced by a Company Request or Company Order and any
resolution of the Board of Directors may be sufficiently evidenced by a Board
Resolution;

 

(d)                                 the Trustee may consult with counsel (which
counsel may be counsel to the Trustee, the Company or any of its Affiliates, and
may include any of its employees) and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon;

 

(e)                                  the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders or any holder of Preferred Securities
pursuant to this Indenture, unless such Holders (or such holders of Preferred
Securities) shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable attorneys’
fees and expenses) and liabilities that

 

42

--------------------------------------------------------------------------------


 

might be incurred by it in compliance with such request or direction, including
reasonable advances as may be requested by the Trustee;

 

(f)                                    the Trustee shall not be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, indenture, note or other paper or document, but the
Trustee in its discretion may make such inquiry or investigation into such facts
or matters as it may see fit, and, if the Trustee shall determine to make such
inquiry or investigation, it shall be entitled to examine the books, records and
premises of the Company, personally or by agent or attorney;

 

(g)                                 the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents, attorneys, custodians or nominees and the Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;

 

(h)                                 whenever in the administration of this
Indenture the Trustee shall deem it desirable to receive instructions with
respect to enforcing any remedy or right or taking any other action with respect
to enforcing any remedy or right hereunder, the Trustees (i) may request
instructions from the Holders (which instructions may only be given by the
Holders of the same aggregate principal amount of Outstanding Securities as
would be entitled to direct the Trustee under this Indenture in respect of such
remedy, right or action), (ii) may refrain from enforcing such remedy or right
or taking such action until such instructions are received and (iii) shall be
protected in acting in accordance with such instructions;

 

(i)                                     except as otherwise expressly provided
by this Indenture, the Trustee shall not be under any obligation to take any
action that is discretionary under the provisions of this Indenture;

 

(j)                                     without prejudice to any other rights
available to the Trustee under applicable law, when the Trustee incurs expenses
or renders services in connection with any bankruptcy, insolvency or other
proceeding referred to in clauses (d) or (e) of the definition of Event of
Default, such expenses (including legal fees and expenses of its agents and
counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy laws or law relating to
creditors rights generally;

 

(k)                                  whenever in the administration of this
Indenture the Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, conclusively rely upon an Officers’
Certificate addressing such matter, which, upon receipt of such request, shall
be promptly delivered by the Company;

 

(l)                                     the Trustee shall not be charged with
knowledge of any Event of Default unless either (i) a Responsible Officer of the
Trustee shall have actual knowledge or (ii) the Trustee shall have received
written notice thereof from the Company or a Holder; and

 

(m)                               in the event that the Trustee is also acting
as Paying Agent, Authenticating Agent or Securities Registrar hereunder, the
rights and protections afforded to the Trustee pursuant to this Article VI shall
also be afforded such Paying Agent, Authenticating Agent, or Securities
Registrar.

 

43

--------------------------------------------------------------------------------


 

SECTION 6.5.  May Hold Securities.

 

The Trustee, any Authenticating Agent, any Paying Agent, any Securities
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and may otherwise deal
with the Company with the same rights it would have if it were not Trustee,
Authenticating Agent, Paying Agent, Securities Registrar or such other agent.

 

SECTION 6.6.  Compensation; Reimbursement; Indemnity.

 

(a)                                  The Company agrees:

 

(i)  to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amounts as the Company and the Trustee
shall agree from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

 

(ii)  to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence, bad faith or
willful misconduct; and

 

(iii)  to the fullest extent permitted by applicable law, to indemnify the
Trustee and its Affiliates, and their officers, directors, shareholders, agents,
representatives and employees for, and to hold them harmless against, any loss,
damage, liability, tax (other than income, franchise or other taxes imposed on
amounts paid pursuant to (i) or (ii) hereof), penalty, expense or claim of any
kind or nature whatsoever incurred without negligence, bad faith or willful
misconduct on its part arising out of or in connection with the acceptance or
administration of this trust or the performance of the Trustee’s duties
hereunder, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder.

 

(b)                                 To secure the Company’s payment obligations
in this Section 6.6, the Company hereby grants and pledges to the Trustee and
the Trustee shall have a lien prior to the Securities on all money or property
held or collected by the Trustee, other than money or property held in trust to
pay principal and interest on particular Securities.  Such lien shall survive
the satisfaction and discharge of this Indenture or the resignation or removal
of the Trustee.

 

(c)                                  The obligations of the Company under this
Section 6.6 shall survive the satisfaction and discharge of this Indenture and
the earlier resignation or removal of the Trustee.

 

(d)                                 In no event shall the Trustee be liable for
any indirect, special, punitive or consequential loss or damage of any kind
whatsoever, including, but not limited to, lost profits, even if the Trustee has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

44

--------------------------------------------------------------------------------


 

(e)                                  In no event shall the Trustee be liable for
any failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Indenture.

 

SECTION 6.7.  Resignation and Removal; Appointment of Successor.

 

(a)                                  No resignation or removal of the Trustee
and no appointment of a successor Trustee pursuant to this Article VI shall
become effective until the acceptance of appointment by the successor Trustee
under Section 6.8.

 

(b)                                 The Trustee may resign at any time by giving
written notice thereof to the Company.

 

(c)                                  Unless an Event of Default shall have
occurred and be continuing, the Trustee may be removed at any time by the
Company by a Board Resolution.  If an Event of Default shall have occurred and
be continuing, the Trustee may be removed by Act of the Holders of a majority in
aggregate principal amount of the Outstanding Securities, delivered to the
Trustee and to the Company.

 

(d)                                 If the Trustee shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of Trustee
for any reason, at a time when no Event of Default shall have occurred and be
continuing, the Company, by a Board Resolution, shall promptly appoint a
successor Trustee, and such successor Trustee and the retiring Trustee shall
comply with the applicable requirements of Section 6.8. If the Trustee shall
resign, be removed or become incapable of acting, or if a vacancy shall occur in
the office of Trustee for any reason, at a time when an Event of Default shall
have occurred and be continuing, the Holders, by Act of the Holders of a
majority in aggregate principal amount of the Outstanding Securities, shall
promptly appoint a successor Trustee, and such successor Trustee and the
retiring Trustee shall comply with the applicable requirements of Section 6.8.
If no successor Trustee shall have been so appointed by the Company or the
Holders and accepted appointment within sixty (60) days after the giving of a
notice of resignation by the Trustee or the removal of the Trustee in the manner
required by Section 6.8, any Holder who has been a bona fide Holder of a
Security for at least six months may, on behalf of such Holder and all others
similarly situated, and any resigning Trustee may, at the expense of the
Company, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

(e)                                  The Company shall give notice to all
Holders in the manner provided in Section 1.6 of each resignation and each
removal of the Trustee and each appointment of a successor Trustee.  Each notice
shall include the name of the successor Trustee and the address of its Corporate
Trust Office.

 

SECTION 6.8.  Acceptance of Appointment by Successor.

 

(a)                                  In case of the appointment hereunder of a
successor Trustee, each successor Trustee so appointed shall execute,
acknowledge and deliver to the Company and to the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of

 

45

--------------------------------------------------------------------------------


 

the retiring Trustee shall become effective and such successor Trustee, without
any further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee; but, on the request of the
Company or the successor Trustee, such retiring Trustee shall, upon payment of
its charges, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee and shall duly
assign, transfer and deliver to such successor Trustee all property and money
held by such retiring Trustee hereunder.

 

(b)                                 Upon request of any such successor Trustee,
the Company shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all rights, powers and
trusts referred to in paragraph (a) of this Section 6.8.

 

(c)                                  No successor Trustee shall accept its
appointment unless at the time of such acceptance such successor Trustee shall
be qualified and eligible under this Article VI.

 

SECTION 6.9.  Merger, Conversion, Consolidation or Succession to Business.

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, provided,
that such Person shall be otherwise qualified and eligible under this
Article VI. In case any Securities shall have been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation or as otherwise provided above in this Section 6.9 to such
authenticating Trustee may adopt such authentication and deliver the Securities
so authenticated, and in case any Securities shall not have been authenticated,
any successor to the Trustee may authenticate such Securities either in the name
of any predecessor Trustee or in the name of such successor Trustee, and in all
cases the certificate of authentication shall have the full force which it is
provided anywhere in the Securities or in this Indenture that the certificate of
the Trustee shall have.

 

SECTION 6.10.  Not Responsible for Recitals or Issuance of Securities.

 

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and neither the Trustee nor any Authenticating Agent assumes any responsibility
for their correctness. The Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Securities. Neither the Trustee nor
any Authenticating Agent shall be accountable for the use or application by the
Company of the Securities or the proceeds thereof.

 

SECTION 6.11.  Appointment of Authenticating Agent.

 

(a)                                  The Trustee may appoint an Authenticating
Agent or Agents with respect to the Securities, which shall be authorized to act
on behalf of the Trustee to authenticate Securities issued upon original issue
and upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 3.6, and Securities so authenticated shall be entitled to
the benefits of this Indenture and shall be valid and obligatory for all
purposes as if authenticated by the Trustee hereunder. Wherever reference is
made in this Indenture to the authentication and

 

46

--------------------------------------------------------------------------------


 

delivery of Securities by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication and
delivery on behalf of the Trustee by an Authenticating Agent. Each
Authenticating Agent shall be acceptable to the Company and shall at all times
be a corporation organized and doing business under the laws of the United
States of America, or of any State or Territory thereof or the District of
Columbia, authorized under such laws to act as Authenticating Agent, having a
combined capital and surplus of not less than $50,000,000 and subject to
supervision or examination by Federal or state authority. If such Authenticating
Agent publishes reports of condition at least annually pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section 6.11 the combined capital and surplus of such Authenticating
Agent shall be deemed to be its combined capital and surplus as set forth in its
most recent report of condition so published. If at any time an Authenticating
Agent shall cease to be eligible in accordance with the provisions of this
Section 6.11, such Authenticating Agent shall resign immediately in the manner
and with the effect specified in this Section 6.11.

 

(b)                                 Any Person into which an Authenticating
Agent may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which such
Authenticating Agent shall be a party, or any Person succeeding to all or
substantially all of the corporate trust business of an Authenticating Agent
shall be the successor Authenticating Agent hereunder, provided such Person
shall be otherwise eligible under this Section 6.11, without the execution or
filing of any paper or any further act on the part of the Trustee or the
Authenticating Agent.

 

(c)                                  An Authenticating Agent may resign at any
time by giving written notice thereof to the Trustee and to the Company. The
Trustee may at any time terminate the agency of an Authenticating Agent by
giving written notice thereof to such Authenticating Agent and to the Company.
Upon receiving such a notice of resignation or upon such a termination, or in
case at any time such Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section 6.11, the Trustee may appoint a
successor Authenticating Agent eligible under the provisions of this
Section 6.11, which shall be acceptable to the Company, and shall give notice of
such appointment to all Holders. Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authenticating Agent.

 

(d)                                 The Company agrees to pay to each
Authenticating Agent from time to time reasonable compensation for its services
under this Section 6.11 in such amounts as the Company and the Authenticating
Agent shall agree from time to time.

 

(e)                                  If an appointment of an Authenticating
Agent is made pursuant to this Section 6.11, the Securities may have endorsed
thereon, in addition to the Trustee’s certificate of authentication, an
alternative certificate of authentication in the following form:

 

This is one of the Securities referred to in the within mentioned Indenture.

 

Dated:

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, not in its individual capacity, but
solely as Trustee

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

 

 

By:

 

 

 

Authorized Signatory

 

47

--------------------------------------------------------------------------------


 

ARTICLE VII

 

HOLDER’S LISTS AND REPORTS BY COMPANY

 

SECTION 7.1.  Company to Furnish Trustee Names and Addresses of Holders.

 

The Company will furnish or cause to be furnished to the Trustee:

 

(a)                                  semiannually, on or before June 30 and
December 31 of each year, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders as of a date not more than
fifteen (15) days prior to the delivery thereof, and

 

(b)                                 at such other times as the Trustee may
request in writing, within thirty (30) days after the receipt by the Company of
any such request, a list of similar form and content as of a date not more than
fifteen (15) days prior to the time such list is furnished,

 

in each case to the extent such information is in the possession or control of
the Company and has not otherwise been received by the Trustee in its capacity
as Securities Registrar.

 

SECTION 7.2.  Preservation of Information, Communications to Holders.

 

(a)                                  The Trustee shall preserve, in as current a
form as is reasonably practicable, the names and addresses of Holders contained
in the most recent list furnished to the Trustee as provided in Section 7.1 and
the names and addresses of Holders received by the Trustee in its capacity as
Securities Registrar. The Trustee may destroy any list furnished to it as
provided in Section 7.1 upon receipt of a new list so furnished.

 

(b)                                 The rights of Holders to communicate with
other Holders with respect to their rights under this Indenture or under the
Securities, and the corresponding rights and privileges of the Trustee, shall be
as provided in the Trust Indenture Act.

 

(c)                                  Every Holder of Securities, by receiving
and holding the same, agrees with the Company and the Trustee that neither the
Company nor the Trustee nor any agent of either of them shall be held
accountable by reason of the disclosure of information as to the names and
addresses of the Holders made pursuant to the Trust Indenture Act.

 

48

--------------------------------------------------------------------------------


 

SECTION 7.3.  Reports by Company.

 

(a)                                  The Company shall furnish to the Holders
and to prospective purchasers of Securities, upon their request, the information
required to be furnished pursuant to Rule 144A(d)(4) under the Securities Act.
The delivery requirement set forth in the preceding sentence may be satisfied by
compliance with Section 7.3(b) hereof.

 

(b)                                 The Company shall furnish to each of (i) the
Trustee, (ii) the Holders and to subsequent holders of Securities, (iii) Cohen
Bros. & Company, 450 Park, 23rd Floor, New York, NY 10022, Attn:  Mitchell Kahn
or such other address as designated by Cohen Bros. & Company) and (iv) any
beneficial owner of the Securities reasonably identified to the Company (which
identification may be made either by such beneficial owner or by Cohen Bros. &
Company), a duly completed and executed certificate substantially and
substantively in the form attached hereto as Exhibit A, including the financial
statements referenced in such Exhibit, which certificate and financial
statements shall be so furnished by the Company not later than forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Company and not later than ninety (90) days after the end of each
fiscal year of the Company.  The delivery requirements under this
Section 7.3(b) may be satisfied by compliance with Section 8.16(b) of the Trust
Agreement.

 

(c)                                  If the Company intends to file its annual
and quarterly information with the Securities and Exchange Commission (the
“Commission”) in electronic form pursuant to Regulation S-T of the Commission
using the Commission’s Electronic Data Gathering, Analysis and Retrieval
(“EDGAR”) system, the Company shall notify the Trustee in the manner prescribed
herein of each such annual and quarterly filing.  The Trustee is hereby
authorized and directed to access the EDGAR system for purposes of retrieving
the financial information so filed.  Compliance with the foregoing shall
constitute delivery by the Company of its financial statements to the Trustee in
compliance with the provisions of Section 314(a) of the Trust Indenture Act, if
applicable.  The Trustee shall have no duty to search for or obtain any
electronic or other filings that the Company makes with the Commission,
regardless of whether such filings are periodic, supplemental or otherwise. 
Delivery of reports, information and documents to the Trustee pursuant to this
Section 7.3(c) shall be solely for purposes of compliance with this
Section 7.3(c) and, if applicable, with Section 314(a) of the Trust Indenture
Act.  The Trustee’s receipt of such reports, information and documents shall not
constitute notice to it of the content thereof or any matter determinable from
the content thereof, including the Company’s compliance with any of its
covenants hereunder, as to which the Trustee is entitled to rely upon Officers’
Certificates.

 

ARTICLE VIII

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

SECTION 8.1.  Company May Consolidate, Etc., Only on Certain Terms.

 

The Company shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, and no Person shall consolidate with or merge into the Company or
convey, transfer or lease its properties and assets substantially as an entirety
to the Company, unless:

 

49

--------------------------------------------------------------------------------


 

(a)                                  if the Company shall consolidate with or
merge into another Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, the entity formed by such
consolidation or into which the Company is merged or the Person that acquires by
conveyance or transfer, or that leases, the properties and assets of the Company
substantially as an entirety shall be an entity organized and existing under the
laws of the United States of America or any State or Territory thereof or the
District of Columbia and shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, in form reasonably satisfactory
to the Trustee, the due and punctual payment of the principal of and any premium
and interest (including any Additional Interest) on all the Securities and the
performance of every covenant of this Indenture on the part of the Company to be
performed or observed;

 

(b)                                 immediately after giving effect to such
transaction, no Event of Default, and no event that, after notice or lapse of
time, or both, would constitute an Event of Default, shall have happened and be
continuing; and

 

(c)                                  the Company has delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, conveyance, transfer or lease and, if a supplemental
indenture is required in connection with such transaction, any such supplemental
indenture comply with this Article VIII and that all conditions precedent herein
provided for relating to such transaction have been complied with; and the
Trustee may rely upon such Officers’ Certificate and Opinion of Counsel as
conclusive evidence that such transaction complies with this Section 8.1.

 

SECTION 8.2.  Successor Company Substituted.

 

(a)                                  Upon any consolidation or merger by the
Company with or into any other Person, or any conveyance, transfer or lease by
the Company of its properties and assets substantially as an entirety to any
Person in accordance with Section 8.1 and the execution and delivery to the
Trustee of the supplemental indenture described in Section 8.1(a), the successor
entity formed by such consolidation or into which the Company is merged or to
which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company under
this Indenture with the same effect as if such successor Person had been named
as the Company herein; and in the event of any such conveyance or transfer,
following the execution and delivery of such supplemental indenture, the Company
shall be discharged from all obligations and covenants under the Indenture and
the Securities.

 

(b)                                 Such successor Person may cause to be
executed, and may issue either in its own name or in the name of the Company,
any or all of the Securities issuable hereunder that theretofore shall not have
been signed by the Company and delivered to the Trustee; and, upon the order of
such successor Person instead of the Company and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall
authenticate and shall deliver any Securities that previously shall have been
signed and delivered by the officers of the Company to the Trustee for
authentication, and any Securities that such successor Person thereafter shall
cause to be executed and delivered to the Trustee on its behalf. All the
Securities so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Securities theretofore or thereafter issued in
accordance with the terms of this Indenture.

 

50

--------------------------------------------------------------------------------


 

(c)                                  In case of any such consolidation, merger,
sale, conveyance or lease, such changes in phraseology and form may be made in
the Securities thereafter to be issued as may be appropriate to reflect such
occurrence.

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 

SECTION 9.1.  Supplemental Indentures without Consent of Holders.

 

Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form reasonably satisfactory to
the Trustee, for any of the following purposes:

 

(a)                                  to evidence the succession of another
Person to the Company, and the assumption by any such successor of the covenants
of the Company herein and in the Securities; or

 

(b)                                 to evidence and provide for the acceptance
of appointment hereunder by a successor trustee; or

 

(c)                                  to cure any ambiguity, to correct or
supplement any provision herein that may be defective or inconsistent with any
other provision herein, or to make or amend any other provisions with respect to
matters or questions arising under this Indenture, which shall not be
inconsistent with the other provisions of this Indenture, provided, that such
action pursuant to this clause (b) shall not adversely affect in any material
respect the interests of any Holders or the holders of the Preferred Securities;
or

 

(d)                                 to comply with the rules and regulations of
any securities exchange or automated quotation system on which any of the
Securities may be listed, traded or quoted; or

 

(e)                                  to add to the covenants, restrictions or
obligations of the Company or to add to the Events of Default, provided, that
such action pursuant to this clause (c) shall not adversely affect in any
material respect the interests of any Holders or the holders of the Preferred
Securities; or

 

(f)                                    to modify, eliminate or add to any
provisions of the Indenture or the Securities to such extent as shall be
necessary to ensure that the Securities are treated as indebtedness of the
Company for United States Federal income tax purposes, provided, that such
action pursuant to this clause (d) shall not adversely affect in any material
respect the interests of any Holders or the holders of the Preferred Securities.

 

SECTION 9.2.  Supplemental Indentures with Consent of Holders.

 

(a)                                  Subject to Section 9.1, with the consent of
the Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities, by Act of said Holders delivered to the Company and the
Trustee, the Company, when authorized by a Board Resolution, and the Trustee may
enter into an indenture or indentures supplemental hereto for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of modifying in any manner the rights of the
Holders of Securities under this

 

51

--------------------------------------------------------------------------------


 

Indenture; provided, that no such supplemental indenture shall, without the
consent of the Holder of each Outstanding Security,

 

(i)  change the Stated Maturity of the principal or any premium of any Security
or change the date of payment of any installment of interest (including any
Additional Interest) on any Security, or reduce the principal amount thereof or
the rate of interest thereon or any premium payable upon the redemption thereof
or change the place of payment where, or the coin or currency in which, any
Security or interest thereon is payable, or restrict or impair the right to
institute suit for the enforcement of any such payment on or after such date, or

 

(ii)  reduce the percentage in aggregate principal amount of the Outstanding
Securities, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver of
compliance with any provision of this Indenture or of defaults hereunder and
their consequences provided for in this Indenture, or

 

(iii)  modify any of the provisions of this Section 9.2, Section 5.13 or
Section 10.7, except to increase any percentage in aggregate principal amount of
the Outstanding Securities, the consent of whose Holders is required for any
reason, or to provide that certain other provisions of this Indenture cannot be
modified or waived without the consent of the Holder of each Security;

 

provided, further, that, so long as any Preferred Securities remain outstanding,
no amendment under this Section 9.2 shall be effective until the holders of a
majority in Liquidation Amount of the Preferred Securities shall have consented
to such amendment; provided, further, that if the consent of the Holder of each
Outstanding Security is required for any amendment under this Indenture, such
amendment shall not be effective until the holder of each Outstanding Preferred
Security shall have consented to such amendment.

 

(b)                                 It shall not be necessary for any Act of
Holders under this Section 9.2 to approve the particular form of any proposed
supplemental indenture, but it shall be sufficient if such Act shall approve the
substance thereof.

 

SECTION 9.3.  Execution of Supplemental Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article IX or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in conclusively relying upon, an Officers’ Certificate
and an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture, and that all conditions
precedent herein provided for relating to such action have been complied with.
The Trustee may, but shall not be obligated to, enter into any such supplemental
indenture that affects the Trustee’s own rights, duties, indemnities or
immunities under this Indenture or otherwise.  Copies of the final form of each
supplemental indenture shall be delivered by the Trustee at the expense of the
Company to each Holder, and, if the Trustee is the Property Trustee, to each
holder of Preferred Securities, promptly after the execution thereof.

 

52

--------------------------------------------------------------------------------


 

SECTION 9.4.  Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities and every holder of Preferred Securities theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.

 

SECTION 9.5.  Reference in Securities to Supplemental Indentures.

 

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and shall if required by the Company,
bear a notation in form approved by the Company as to any matter provided for in
such supplemental indenture. If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Company, to any such
supplemental indenture may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding
Securities.

 

ARTICLE X

 

COVENANTS

 

SECTION 10.1.  Payment of Principal, Premium, if any, and Interest.

 

The Company covenants and agrees for the benefit of the Holders of the
Securities that it will duly and punctually pay the principal of and any premium
and interest (including any Additional Interest) on the Securities in accordance
with the terms of the Securities and this Indenture.  As of the date of this
Indenture, the Company represents that it has no present intention to exercise
its right under Section 3.9 to defer payments of interest on the Securities.

 

SECTION 10.2.  Money for Security Payments to be Held in Trust.

 

(a)                                  If the Company shall at any time act as its
own Paying Agent with respect to the Securities, it will, on or before each due
date of the principal of and any premium or interest (including any Additional
Interest) on the Securities, segregate and hold in trust for the benefit of the
Persons entitled thereto a sum sufficient to pay the principal and any premium
or interest (including Additional Interest) so becoming due until such sums
shall be paid to such Persons or otherwise disposed of as herein provided, and
will promptly notify the Trustee in writing of its failure so to act.

 

(b)                                 Whenever the Company shall have one or more
Paying Agents, it will, prior to 10:00 a.m., New York City time, on each due
date of the principal of or any premium or interest (including any Additional
Interest) on any Securities, deposit with a Paying Agent a sum sufficient to pay
such amount, such sum to be held as provided in the Trust Indenture Act and
(unless such Paying Agent is the Trustee) the Company will promptly notify the
Trustee of its failure so to act.

 

(c)                                  The Company will cause each Paying Agent
for the Securities other than the Trustee to execute and deliver to the Trustee
an instrument in which such Paying Agent shall agree with the Trustee, subject
to the provisions of this Section 10.2, that such Paying Agent will (i) comply
with the provisions of this Indenture and the Trust Indenture Act applicable to
it as a

 

53

--------------------------------------------------------------------------------


 

Paying Agent and (ii) during the continuance of any default by the Company (or
any other obligor upon the Securities) in the making of any payment in respect
of the Securities, upon the written request of the Trustee, forthwith pay to the
Trustee all sums held in trust by such Paying Agent for payment in respect of
the Securities.

 

(d)                                 The Company may at any time, for the purpose
of obtaining the satisfaction and discharge of this Indenture or for any other
purpose, pay, or by Company Order direct any Paying Agent to pay, to the Trustee
all sums held in trust by the Company or such Paying Agent, such sums to be held
by the Trustee upon the same trusts as those upon which such sums were held by
the Company or such Paying Agent; and, upon such payment by any Paying Agent to
the Trustee, such Paying Agent shall be released from all further liability with
respect to such money.

 

(e)                                  Any money deposited with the Trustee or any
Paying Agent, or then held by the Company in trust for the payment of the
principal of and any premium or interest (including any Additional Interest) on
any Security and remaining unclaimed for two years after such principal and any
premium or interest (including Additional Interest) has become due and payable
shall (unless otherwise required by mandatory provision of applicable escheat or
abandoned or unclaimed property law) be paid on Company Request to the Company,
or (if then held by the Company) shall (unless otherwise required by mandatory
provision of applicable escheat or abandoned or unclaimed property law) be
discharged from such trust; and the Holder of such Security shall thereafter, as
an unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, that the Trustee or such Paying Agent, before being required to
make any such repayment, may at the expense of the Company cause to be published
once, in a newspaper published in the English language, customarily published on
each Business Day and of general circulation in the Borough of Manhattan, The
City of New York, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than thirty (30) days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Company.

 

SECTION 10.3.  Statement as to Compliance.

 

The Company shall deliver to the Trustee, within one hundred and twenty (120)
days after the end of each fiscal year of the Company ending after the date
hereof, an Officers’ Certificate covering the preceding calendar year, stating
whether or not to the knowledge of the signers thereof the Company is in default
in the performance or observance of any of the terms, provisions and conditions
of this Indenture (without regard to any period of grace or requirement of
notice provided hereunder), and if the Company shall be in default, specifying
all such defaults and the nature and status thereof of which they may have
knowledge.  The delivery requirements of this Section 10.3 may be satisfied by
compliance with Section 8.16(a) of the Trust Agreement.

 

SECTION 10.4.  Calculation Agent.

 

(a)                                  The Company hereby agrees that for so long
as any of the Securities remain Outstanding, there will at all times be an agent
appointed to calculate LIBOR in respect of each

 

54

--------------------------------------------------------------------------------


 

Interest Payment Date in accordance with the terms of Schedule A (the
“Calculation Agent”).  The Company has initially appointed the Property Trustee
as Calculation Agent for purposes of determining LIBOR for each Interest Payment
Date.  The Calculation Agent may be removed by the Company at any time.  So long
as the Property Trustee holds any of the Securities, the Calculation Agent shall
be the Property Trustee, except as described in the immediately preceding
sentence.  If the Calculation Agent is unable or unwilling to act as such or is
removed by the Company, the Company will promptly appoint as a replacement
Calculation Agent the London office of a leading bank which is engaged in
transactions in Eurodollar deposits in the international Eurodollar market and
which does not control or is not controlled by or under common control with the
Company or its Affiliates.  The Calculation Agent may not resign its duties
without a successor having been duly appointed.

 

(b)                                 The Calculation Agent shall be required to
agree that, as soon as possible after 11:00 a.m. (London time) on each LIBOR
Determination Date (as defined in Schedule A), but in no event later than
11:00 a.m. (London time) on the Business Day immediately following each LIBOR
Determination Date, the Calculation Agent will calculate the interest rate (the
Interest Payment shall be rounded to the nearest cent, with half a cent being
rounded upwards) for the related Interest Payment Date, and will communicate
such rate and amount to the Company, the Trustee, each Paying Agent and the
Depositary. The Calculation Agent will also specify to the Company the
quotations upon which the foregoing rates and amounts are based and, in any
event, the Calculation Agent shall notify the Company before 5:00 p.m. (London
time) on each LIBOR Determination Date that either:  (i) it has determined or is
in the process of determining the foregoing rates and amounts or (ii) it has not
determined and is not in the process of determining the foregoing rates and
amounts, together with its reasons therefor.  The Calculation Agent’s
determination of the foregoing rates and amounts for any Interest Payment Date
will (in the absence of manifest error) be final and binding upon all parties. 
For the sole purpose of calculating the interest rate for the Securities,
“Business Day” shall be defined as any day on which dealings in deposits in
Dollars are transacted in the London interbank market.

 

SECTION 10.5.  Additional Tax Sums.

 

So long as no Event of Default has occurred and is continuing, if (a) the Trust
is the Holder of all of the Outstanding Securities and (b) a Tax Event described
in clause (i) or (iii) in the definition of Tax Event in Section 1.1 hereof has
occurred and is continuing, the Company shall pay to the Trust (and its
permitted successors or assigns under the related Trust Agreement) for so long
as the Trust (or its permitted successor or assignee) is the registered holder
of the Outstanding Securities, such amounts as may be necessary in order that
the amount of Distributions (including any Additional Interest Amount (as
defined in the Trust Agreement)) then due and payable by the Trust on the
Preferred Securities and Common Securities that at any time remain outstanding
in accordance with the terms thereof shall not be reduced as a result of any
Additional Taxes arising from such Tax Event (additional such amounts payable by
the Company to the Trust, the “Additional Tax Sums”).  Whenever in this
Indenture or the Securities there is a reference in any context to the payment
of principal of or interest on the Securities, such mention shall be deemed to
include mention of the payments of the Additional Tax Sums provided for in this
Section 10.5 to the extent that, in such context, Additional Tax Sums are, were
or would be payable in respect thereof pursuant to the provisions of this
Section 10.5 and express mention of the payment of Additional Tax Sums (if
applicable) in any provisions hereof shall not be construed as excluding
Additional Tax Sums in those provisions hereof where such

 

55

--------------------------------------------------------------------------------


 

express mention is not made; provided, that the deferral of the payment of
interest pursuant to Section 3.9 on the Securities shall not defer the payment
of any Additional Tax Sums that may be due and payable.

 

SECTION 10.6.  Additional Covenants.

 

(a)                                  The Company covenants and agrees with each
Holder of Securities that if an Event of Default shall have occurred and be
continuing or the Company shall have given notice of its election to begin an
Extension Period with respect to the Securities or such Extension Period, or any
extension thereof, shall be continuing, it shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any shares of the Company’s capital stock
(for the avoidance of doubt, the term “capital stock” includes both common stock
and preferred stock of the Company), (ii) vote in favor of or permit or
otherwise allow any of its subsidiaries to declare or pay any dividends or
distributions on, or redeem, purchase, acquire or make a liquidation payment
with respect to or otherwise retire, any shares of such subsidiaries preferred
stock (for the avoidance of doubt, whether such preferred stock is perpetual or
otherwise), or (iii) make any payment of principal of or any interest or
premium, if any, on or repay, repurchase or redeem any debt securities of the
Company that rank pari passu in all respects with or junior in interest to the
Securities (other than (A) repurchases, redemptions or other acquisitions of
shares of capital stock of the Company in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
any one or more employees, officers, directors or consultants, in connection
with a dividend reinvestment or stockholder stock purchase plan or in connection
with the issuance of capital stock of the Company (or securities convertible
into or exercisable for such capital stock) as consideration in an acquisition
transaction entered into prior to the Event of Default or the applicable
Extension Period, (B) as a result of an exchange or conversion of any class or
series of the Company’s capital stock (or any capital stock of a Subsidiary of
the Company) for any class or series of the Company’s capital stock or of any
class or series of the Company’s indebtedness for any class or series of the
Company’s capital stock, (C) the purchase of fractional interests in shares of
the Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged, (D) any
declaration of a dividend in connection with any Rights Plan, the issuance of
rights, stock or other property under any Rights Plan or the redemption or
repurchase of rights pursuant thereto or (E) any dividend in the form of stock,
warrants, options or other rights where the dividend stock or the stock issuable
upon exercise of such warrants, options or other rights is the same stock as
that on which the dividend is being paid or ranks pari passu with or junior to
such stock).

 

(b)                                 The Company also covenants with each Holder
of Securities (i) to hold, directly or indirectly, one hundred percent (100%) of
the Common Securities of the Trust, provided, that any permitted successor of
the Company hereunder may succeed to the Company’s ownership of such Common
Securities, (ii) as holder of such Common Securities, not to voluntarily
dissolve, wind-up or liquidate the Trust other than (A) in connection with a
distribution of the Securities to the holders of the Preferred Securities in
liquidation of the Trust or (B) in connection with certain mergers,
consolidations or amalgamations permitted by the Trust Agreement and (iii) to
use its reasonable commercial efforts, consistent with the terms and provisions
of the Trust Agreement, to cause the Trust to continue to be taxable as a
grantor trust and not as a corporation for United States Federal income tax
purposes.

 

56

--------------------------------------------------------------------------------


 

(c)                                  The Company also agrees to use its
reasonable best efforts to meet the requirements to qualify, for the fiscal year
ending December 31, 2004, and all future years, as a real estate investment
trust under the Internal Revenue Code of 1986, as amended.

 

SECTION 10.7.  Waiver of Covenants.

 

The Company may omit in any particular instance to comply with any covenant or
condition contained in Section 10.6 if, before or after the time for such
compliance, the Holders of at least a majority in aggregate principal amount of
the Outstanding Securities shall, by Act of such Holders, and at least a
majority of the aggregate Liquidation Amount of the Preferred Securities then
outstanding, by consent of such holders, either waive such compliance in such
instance or generally waive compliance with such covenant or condition, but no
such waiver shall extend to or affect such covenant or condition except to the
extent so expressly waived, and, until such waiver shall become effective, the
obligations of the Company in respect of any such covenant or condition shall
remain in full force and effect.

 

SECTION 10.8.  Treatment of Securities.

 

The Company will treat the Securities as indebtedness, and the amounts, other
than payments of principal, payable in respect of the principal amount of such
Securities as interest, for all U.S. federal income tax purposes.  All payments
in respect of the Securities will be made free and clear of U.S. withholding tax
to any beneficial owner thereof that has provided an Internal Revenue Service
Form W-9 or W-8BEN (or any substitute or successor form) establishing its U.S.
or non-U.S. status for U.S. federal income tax purposes, or any other applicable
form establishing a complete exemption from U.S. withholding tax.

 

ARTICLE XI

 

REDEMPTION OF SECURITIES

 

SECTION 11.1.  Optional Redemption.

 

The Company may, at its option, on any Interest Payment Date, on or after
June 30, 2010, redeem the Securities in whole at any time or in part from time
to time, at a Redemption Price equal to one hundred percent (100%) of the
principal amount thereof (or of the redeemed portion thereof, as applicable),
together, in the case of any such redemption, with accrued and unpaid interest,
including any Additional Interest, through but excluding the date fixed as the
Redemption Date (the “Optional Redemption Price”).

 

SECTION 11.2.  Special Event Redemption.

 

Prior to June 30, 2010, upon the occurrence and during the continuation of a
Special Event, the Company may, at its option, redeem the Securities, in whole
but not in part, at a Redemption Price equal to one hundred seven and one half
percent (107.5%) of the principal amount thereof, together, in the case of any
such redemption, with accrued interest, including any Additional Interest,
through but excluding the date fixed as the Redemption Date (the “Special
Redemption Price”).

 

57

--------------------------------------------------------------------------------


 

SECTION 11.3.  Election to Redeem; Notice to Trustee.

 

The election of the Company to redeem any Securities, in whole or in part, shall
be evidenced by or pursuant to a Board Resolution.  In case of any redemption at
the election of the Company, the Company shall, not less than forty-five (45)
days and not more than seventy-five (75) days prior to the Redemption Date
(unless a shorter notice shall be satisfactory to the Trustee), notify the
Trustee and the Property Trustee under the Trust Agreement in writing of such
date and of the principal amount of the Securities to be redeemed and provide
the additional information required to be included in the notice or notices
contemplated by Section 11.5. In the case of any redemption of Securities, in
whole or in part, (a) prior to the expiration of any restriction on such
redemption provided in this Indenture or the Securities or (b) pursuant to an
election of the Company which is subject to a condition specified in this
Indenture or the Securities, the Company shall furnish the Trustee with an
Officers’ Certificate and an Opinion of Counsel evidencing compliance with such
restriction or condition.

 

SECTION 11.4.  Selection of Securities to be Redeemed.

 

(a)                                  If less than all the Securities are to be
redeemed, the particular Securities to be redeemed shall be selected and
redeemed on a pro rata basis not more than sixty (60) days prior to the
Redemption Date by the Trustee from the Outstanding Securities not previously
called for redemption, provided, that the unredeemed portion of the principal
amount of any Security shall be in an authorized denomination (which shall not
be less than the minimum authorized denomination) for such Security.

 

(b)                                 The Trustee shall promptly notify the
Company in writing of the Securities selected for redemption and, in the case of
any Securities selected for partial redemption, the principal amount thereof to
be redeemed. For all purposes of this Indenture, unless the context otherwise
requires, all provisions relating to the redemption of Securities shall relate,
in the case of any Security redeemed or to be redeemed only in part, to the
portion of the principal amount of such Security that has been or is to be
redeemed.

 

(c)                                  The provisions of paragraphs (a) and (b) of
this Section 11.4 shall not apply with respect to any redemption affecting only
a single Security, whether such Security is to be redeemed in whole or in part.
In the case of any such redemption in part, the unredeemed portion of the
principal amount of the Security shall be in an authorized denomination (which
shall not be less than the minimum authorized denomination) for such Security.

 

SECTION 11.5.  Notice of Redemption.

 

(a)                                  Notice of redemption shall be given not
later than the thirtieth (30th) day, and not earlier than the sixtieth (60th)
day, prior to the Redemption Date to each Holder of Securities to be redeemed,
in whole or in part (unless a shorter notice shall be satisfactory to the
Property Trustee under the related Trust Agreement).

 

(b)                                 With respect to Securities to be redeemed,
in whole or in part, each notice of redemption shall state:

 

(i)  the Redemption Date;

 

58

--------------------------------------------------------------------------------


 

(ii)  the Redemption Price or, if the Redemption Price cannot be calculated
prior to the time the notice is required to be sent, the estimate of the
Redemption Price, as calculated by the Company, together with a statement that
it is an estimate and that the actual Redemption Price will be calculated on the
fifth Business Day prior to the Redemption Date (and if an estimate is provided,
a further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);

 

(iii)  if less than all Outstanding Securities are to be redeemed, the
identification (and, in the case of partial redemption, the respective principal
amounts) of the amount of and particular Securities to be redeemed;

 

(iv)  that on the Redemption Date, the Redemption Price will become due and
payable upon each such Security or portion thereof, and that any interest
(including any Additional Interest) on such Security or such portion, as the
case may be, shall cease to accrue on and after said date; and

 

(v)  the place or places where such Securities are to be surrendered for payment
of the Redemption Price.

 

(c)                                  Notice of redemption of Securities to be
redeemed, in whole or in part, at the election of the Company shall be given by
the Company or, at the Company’s request, by the Trustee in the name and at the
expense of the Company and shall be irrevocable. The notice if mailed in the
manner provided above shall be conclusively presumed to have been duly given,
whether or not the Holder receives such notice. In any case, a failure to give
such notice by mail or any defect in the notice to the Holder of any Security
designated for redemption as a whole or in part shall not affect the validity of
the proceedings for the redemption of any other Security.

 

SECTION 11.6.  Deposit of Redemption Price.

 

Prior to 10:00 a.m., New York City time, on the Redemption Date specified in the
notice of redemption given as provided in Section 11.5, the Company will deposit
with the Trustee or with one or more Paying Agents (or if the Company is acting
as its own Paying Agent, the Company will segregate and hold in trust as
provided in Section 10.2) an amount of money sufficient to pay the Redemption
Price of, and any accrued interest (including any Additional Interest) on, all
the Securities (or portions thereof) that are to be redeemed on that date.

 

SECTION 11.7.  Payment of Securities Called for Redemption.

 

(a)                                  If any notice of redemption has been given
as provided in Section 11.5, the Securities or portion of Securities with
respect to which such notice has been given shall become due and payable on the
date and at the place or places stated in such notice at the applicable
Redemption Price, together with accrued interest (including any Additional
Interest) to the Redemption Date. On presentation and surrender of such
Securities at a Place of Payment specified in such notice, the Securities or the
specified portions thereof shall be paid and redeemed by the Company at the
applicable Redemption Price, together with accrued interest (including any
Additional Interest) to the Redemption Date.

 

(b)                                 Upon presentation of any Security redeemed
in part only, the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the

 

59

--------------------------------------------------------------------------------


 

Company, a new Security or Securities, of authorized denominations, in aggregate
principal amount equal to the unredeemed portion of the Security so presented
and having the same Original Issue Date, Stated Maturity and terms.

 

(c)                                  If any Security called for redemption shall
not be so paid upon surrender thereof for redemption, the principal of and any
premium on such Security shall, until paid, bear interest from the Redemption
Date at the rate prescribed therefor in the Security.

 

ARTICLE XII

 

SUBORDINATION OF SECURITIES

 

SECTION 12.1.  Securities Subordinate to Senior Debt.

 

The Company covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article XII, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt.

 

SECTION 12.2.  No Payment When Senior Debt in Default; Payment Over of Proceeds
Upon Dissolution, Etc.

 

(a)                                  In the event and during the continuation of
any default by the Company in the payment of any principal of or any premium or
interest on any Senior Debt (following any grace period, if applicable) when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration of acceleration or otherwise, then, upon written
notice of such default to the Company by the holders of such Senior Debt or any
trustee therefor, unless and until such default shall have been cured or waived
or shall have ceased to exist, no direct or indirect payment (in cash, property,
securities, by set-off or otherwise) shall be made or agreed to be made on
account of the principal of or any premium or interest (including any Additional
Interest) on any of the Securities, or in respect of any redemption, repayment,
retirement, purchase or other acquisition of any of the Securities.

 

(b)                                 In the event of a bankruptcy, insolvency or
other proceeding described in clause (d) or (e) of the definition of Event of
Default (each such event, if any, herein sometimes referred to as a
“Proceeding”), all Senior Debt (including any interest thereon accruing after
the commencement of any such proceedings) shall first be paid in full before any
payment or distribution, whether in cash, securities or other property, shall be
made to any Holder of any of the Securities on account thereof. Any payment or
distribution, whether in cash, securities or other property (other than
securities of the Company or any other entity provided for by a plan of
reorganization or readjustment the payment of which is subordinate, at least to
the extent provided in these subordination provisions with respect to the
indebtedness evidenced by the Securities, to the payment of all Senior Debt at
the time outstanding and to any securities issued in respect thereof under any
such plan of reorganization or readjustment), which would otherwise (but for
these subordination provisions) be payable or deliverable in respect of the
Securities shall be paid or delivered directly to the holders of Senior Debt in
accordance with the priorities

 

60

--------------------------------------------------------------------------------


 

then existing among such holders until all Senior Debt (including any interest
thereon accruing after the commencement of any Proceeding) shall have been paid
in full.

 

(c)                                  In the event of any Proceeding, after
payment in full of all sums owing with respect to Senior Debt, the Holders of
the Securities, together with the holders of any obligations of the Company
ranking on a parity with the Securities, shall be entitled to be paid from the
remaining assets of the Company the amounts at the time due and owing on account
of unpaid principal of and any premium and interest (including any Additional
Interest) on the Securities and such other obligations before any payment or
other distribution, whether in cash, property or otherwise, shall be made on
account of any capital stock or any obligations of the Company ranking junior to
the Securities and such other obligations. If, notwithstanding the foregoing,
any payment or distribution of any character or any security, whether in cash,
securities or other property (other than securities of the Company or any other
entity provided for by a plan of reorganization or readjustment the payment of
which is subordinate, at least to the extent provided in these subordination
provisions with respect to the indebtedness evidenced by the Securities, to the
payment of all Senior Debt at the time outstanding and to any securities issued
in respect thereof under any such plan of reorganization or readjustment) shall
be received by the Trustee or any Holder in contravention of any of the terms
hereof and before all Senior Debt shall have been paid in full, such payment or
distribution or security shall be received in trust for the benefit of, and
shall be paid over or delivered and transferred to, the holders of the Senior
Debt at the time outstanding in accordance with the priorities then existing
among such holders for application to the payment of all Senior Debt remaining
unpaid, to the extent necessary to pay all such Senior Debt (including any
interest thereon accruing after the commencement of any Proceeding) in full. In
the event of the failure of the Trustee or any Holder to endorse or assign any
such payment, distribution or security, each holder of Senior Debt is hereby
irrevocably authorized to endorse or assign the same.

 

(d)                                 The Trustee and the Holders, at the expense
of the Company, shall take such reasonable action (including the delivery of
this Indenture to an agent for any holders of Senior Debt or consent to the
filing of a financing statement with respect hereto) as may, in the opinion of
counsel designated by the holders of a majority in principal amount of the
Senior Debt at the time outstanding, be necessary or appropriate to assure the
effectiveness of the subordination effected by these provisions.

 

(e)                                  The provisions of this Section 12.2 shall
not impair any rights, interests, remedies or powers of any secured creditor of
the Company in respect of any security interest the creation of which is not
prohibited by the provisions of this Indenture.

 

(f)                                    The securing of any obligations of the
Company, otherwise ranking on a parity with the Securities or ranking junior to
the Securities, shall not be deemed to prevent such obligations from
constituting, respectively, obligations ranking on a parity with the Securities
or ranking junior to the Securities.

 

SECTION 12.3.  Payment Permitted If No Default.

 

Nothing contained in this Article XII or elsewhere in this Indenture or in any
of the Securities shall prevent (a) the Company, at any time, except during the
pendency of the conditions described in paragraph (a) of Section 12.2 or of any
Proceeding referred to in

 

61

--------------------------------------------------------------------------------


 

Section 12.2, from making payments at any time of principal of and any premium
or interest (including any Additional Interest) on the Securities or (b) the
application by the Trustee of any moneys deposited with it hereunder to the
payment of or on account of the principal of and any premium or interest
(including any Additional Interest) on the Securities or the retention of such
payment by the Holders, if, at the time of such application by the Trustee, it
did not have knowledge (in accordance with Section 12.8) that such payment would
have been prohibited by the provisions of this Article XII, except as provided
in Section 12.8.

 

SECTION 12.4.  Subrogation to Rights of Holders of Senior Debt.

 

Subject to the payment in full of all amounts due or to become due on all Senior
Debt, or the provision for such payment in cash or cash equivalents or otherwise
in a manner satisfactory to the holders of Senior Debt, the Holders of the
Securities shall be subrogated to the extent of the payments or distributions
made to the holders of such Senior Debt pursuant to the provisions of this
Article XII (equally and ratably with the holders of all indebtedness of the
Company that by its express terms is subordinated to Senior Debt of the Company
to substantially the same extent as the Securities are subordinated to the
Senior Debt and is entitled to like rights of subrogation by reason of any
payments or distributions made to holders of such Senior Debt) to the rights of
the holders of such Senior Debt to receive payments and distributions of cash,
property and securities applicable to the Senior Debt until the principal of and
any premium and interest (including any Additional Interest) on the Securities
shall be paid in full. For purposes of such subrogation, no payments or
distributions to the holders of the Senior Debt of any cash, property or
securities to which the Holders of the Securities or the Trustee would be
entitled except for the provisions of this Article XII, and no payments made
pursuant to the provisions of this Article XII to the holders of Senior Debt by
Holders of the Securities or the Trustee, shall, as among the Company, its
creditors other than holders of Senior Debt, and the Holders of the Securities,
be deemed to be a payment or distribution by the Company to or on account of the
Senior Debt.

 

SECTION 12.5.  Provisions Solely to Define Relative Rights.

 

The provisions of this Article XII are and are intended solely for the purpose
of defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt on the other hand. Nothing contained in this
Article XII or elsewhere in this Indenture or in the Securities is intended to
or shall (a) impair, as between the Company and the Holders of the Securities,
the obligations of the Company, which are absolute and unconditional, to pay to
the Holders of the Securities the principal of and any premium and interest
(including any Additional Interest) on the Securities as and when the same shall
become due and payable in accordance with their terms, (b) affect the relative
rights against the Company of the Holders of the Securities and creditors of the
Company other than their rights in relation to the holders of Senior Debt or
(c) prevent the Trustee or the Holder of any Security (or to the extent
expressly provided herein, the holder of any Preferred Security) from exercising
all remedies otherwise permitted by applicable law upon default under this
Indenture, including filing and voting claims in any Proceeding, subject to the
rights, if any, under this Article XII of the holders of Senior Debt to receive
cash, property and securities otherwise payable or deliverable to the Trustee or
such Holder.

 

62

--------------------------------------------------------------------------------


 

SECTION 12.6.  Trustee to Effectuate Subordination.

 

Each Holder of a Security by his or her acceptance thereof authorizes and
directs the Trustee on his or her behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination provided in this
Article XII and appoints the Trustee his or her attorney-in-fact for any and all
such purposes.

 

SECTION 12.7.  No Waiver of Subordination Provisions.

 

(a)                                  No right of any present or future holder of
any Senior Debt to enforce subordination as herein provided shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or by any act or failure to act, in good faith, by any such holder,
or by any noncompliance by the Company with the terms, provisions and covenants
of this Indenture, regardless of any knowledge thereof that any such holder may
have or be otherwise charged with.

 

(b)                                 Without in any way limiting the generality
of paragraph (a) of this Section 12.7, the holders of Senior Debt may, at any
time and from to time, without the consent of or notice to the Trustee or the
Holders of the Securities, without incurring responsibility to such Holders of
the Securities and without impairing or releasing the subordination provided in
this Article XII or the obligations hereunder of such Holders of the Securities
to the holders of Senior Debt, do any one or more of the following: (i) change
the manner, place or terms of payment or extend the time of payment of, or renew
or alter, Senior Debt, or otherwise amend or supplement in any manner Senior
Debt or any instrument evidencing the same or any agreement under which Senior
Debt is outstanding, (ii) sell, exchange, release or otherwise deal with any
property pledged, mortgaged or otherwise securing Senior Debt, (iii) release any
Person liable in any manner for the payment of Senior Debt and (iv) exercise or
refrain from exercising any rights against the Company and any other Person.

 

SECTION 12.8.  Notice to Trustee.

 

(a)                                  The Company shall give prompt written
notice to a Responsible Officer of the Trustee of any fact known to the Company
that would prohibit the making of any payment to or by the Trustee in respect of
the Securities. Notwithstanding the provisions of this Article XII or any other
provision of this Indenture, the Trustee shall not be charged with knowledge of
the existence of any facts that would prohibit the making of any payment to or
by the Trustee in respect of the Securities, unless and until a Responsible
Officer of the Trustee shall have received written notice thereof from the
Company or a holder of Senior Debt or from any trustee, agent or representative
therefor; provided, that if the Trustee shall not have received the notice
provided for in this Section 12.8 at least two Business Days prior to the date
upon which by the terms hereof any monies may become payable for any purpose
(including, the payment of the principal of and any premium on or interest
(including any Additional Interest) on any Security), then, anything herein
contained to the contrary notwithstanding, the Trustee shall have full power and
authority to receive such monies and to apply the same to the purpose for which
they were received and shall not be affected by any notice to the contrary that
may be received by it within two Business Days prior to such date.

 

63

--------------------------------------------------------------------------------


 

(b)                                 The Trustee shall be entitled to rely on the
delivery to it of a written notice by a Person representing himself or herself
to be a holder of Senior Debt (or a trustee, agent, representative or
attorney-in-fact therefor) to establish that such notice has been given by a
holder of Senior Debt (or a trustee, agent, representative or attorney-in-fact
therefor). In the event that the Trustee determines in good faith that further
evidence is required with respect to the right of any Person as a holder of
Senior Debt to participate in any payment or distribution pursuant to this
Article XII, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Debt held by
such Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Article XII, and if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.

 

SECTION 12.9.  Reliance on Judicial Order or Certificate of Liquidating Agent.

 

Upon any payment or distribution of assets of the Company referred to in this
Article XII, the Trustee and the Holders of the Securities shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such Proceeding is pending, or a certificate of the
trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee for
the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article XII.

 

SECTION 12.10.  Trustee Not Fiduciary for Holders of Senior Debt.

 

The Trustee, in its capacity as trustee under this Indenture, shall not be
deemed to owe any fiduciary duty to the holders of Senior Debt and shall not be
liable to any such holders if it shall in good faith mistakenly pay over or
distribute to Holders of Securities or to the Company or to any other Person
cash, property or securities to which any holders of Senior Debt shall be
entitled by virtue of this Article XII or otherwise.

 

SECTION 12.11.  Rights of Trustee as Holder of Senior Debt; Preservation of
Trustee’s Rights.

 

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XII with respect to any Senior Debt that may at any time
be held by it, to the same extent as any other holder of Senior Debt, and
nothing in this Indenture shall deprive the Trustee of any of its rights as such
holder.

 

SECTION 12.12.  Article Applicable to Paying Agents.

 

If at any time any Paying Agent other than the Trustee shall have been appointed
by the Company and be then acting hereunder, the term “Trustee” as used in this
Article XII shall in such case (unless the context otherwise requires) be
construed as extending to and including such Paying Agent within its meaning as
fully for all intents and purposes as if such Paying Agent were named in this
Article XII in addition to or in place of the Trustee; provided, that

 

64

--------------------------------------------------------------------------------


 

Sections 12.8 and 12.11 shall not apply to the Company or any Affiliate of the
Company if the Company or such Affiliate acts as Paying Agent.

 

* * * *

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

* * * *

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

 

GKK CAPITAL LP

 

 

 

By: GRAMERCY CAPITAL CORP., its general partner

 

 

 

 

 

By:

 

 

 

 

Name: Marc Holliday

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

66

--------------------------------------------------------------------------------


 

Schedule A

 

DETERMINATION OF LIBOR

 

With respect to the Securities, the London interbank offered rate (“LIBOR”)
shall be determined by the Calculation Agent in accordance with the following
provisions (in each case rounded to the nearest .000001%):

 

(1)                                  On the second LIBOR Business Day (as
defined below) prior to an Interest Payment Date (except with respect to the
first interest payment period, such date shall be May 18, 2005) (each such day,
a “LIBOR Determination Date”), LIBOR for any given security shall for the
following interest payment period equal the rate, as obtained by the Calculation
Agent from Bloomberg Financial Markets Commodities News, for three-month
Eurodollar deposits that appears on Dow Jones Telerate Page 3750 (as defined in
the International Swaps and Derivatives Association, Inc. 2000 Interest Rate and
Currency Exchange Definitions), or such other page as may replace such
Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.

 

(2)                                  If, on any LIBOR Determination Date, such
rate does not appear on Dow Jones Telerate Page 3750 or such other page as may
replace such Page 3750, the Calculation Agent shall determine the arithmetic
mean of the offered quotations of the Reference Banks (as defined below) to
leading banks in the London interbank market for three-month Eurodollar deposits
in an amount determined by the Calculation Agent by reference to requests for
quotations as of approximately 11:00 a.m. (London time) on the LIBOR
Determination Date made by the Calculation Agent to the Reference Banks.  If, on
any LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal such arithmetic mean of such quotations.  If, on
any LIBOR Determination Date, only one or none of the Reference Banks provide
such quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that leading banks in the City of New York selected by the
Calculation Agent are quoting on the relevant LIBOR Determination Date for
three-month Eurodollar deposits in an amount determined by the Calculation Agent
by reference to the principal London offices of leading banks in the London
interbank market; provided that, if the Calculation Agent is required but is
unable to determine a rate in accordance with at least one of the procedures
provided above, LIBOR shall be LIBOR as determined on the previous LIBOR
Determination Date.

 

(3)                                  As used herein: “Reference Banks” means
four major banks in the London interbank market selected by the Calculation
Agent; and “LIBOR Business Day” means a day on which commercial banks are open
for business (including dealings in foreign exchange and foreign currency
deposits) in London.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Officer’s Financial Certificate

 

The undersigned, the [Chief Financial Officer/Treasurer/Assistant Treasurer/
Secretary/ Assistant Secretary, Chairman/ViceChairman/Chief Executive
Officer/President/Vice President] hereby certifies, pursuant to
Section 7.3(b) of the Junior Subordinated Indenture, dated as of May 20, 2005
(the “Indenture”), among GKK Capital LP (the “Company”) and JPMorgan Chase Bank,
National Association, as trustee,  that, as of [date], [20    ], the Company, if
applicable,  and its Subsidiary had the following ratios and balances:

 

As of [Quarterly/Annual Financial Date], 20    

 

Senior secured indebtedness for borrowed money (“Debt”)

 

$

 

 

Senior unsecured Debt

 

$

 

 

Subordinated Debt

 

$

 

 

Total Debt

 

$

 

 

Ratio of (x) senior secured and unsecured Debt to (y) total Debt

 

 

%

 

[FOR FISCAL YEAR END:  Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20    .]

 

[FOR FISCAL QUARTER END:  Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20    .]

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[quarter] [annual] period ended [date], 20    , and such financial statements
have been prepared in accordance with GAAP consistently applied throughout the
period involved (expect as otherwise noted therein).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this         day of                        , 20    .

 

 

GKK CAPITAL LP

 

By: GRAMERCY CAPITAL CORP., its general
partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GKK Capital LP

 

420 Lexington Avenue

 

New York, NY 10170

 

(212) 297-1000

 

--------------------------------------------------------------------------------